Exhibit 10.1

 

EXECUTION COPY

 

 

$1,820,000,000

 

CREDIT AGREEMENT

 

dated as of October 15, 2012

 

among

 

iSTAR FINANCIAL INC.,

 

THE BANKS LISTED HEREIN,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

BARCLAYS BANK PLC,
as Syndication Agent

 

and

 

BANK OF AMERICA, N.A.,
as Documentation Agent

 

 

J.P. MORGAN SECURITIES LLC,

 

BARCLAYS BANK PLC

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners

 

and

 

J.P. MORGAN SECURITIES LLC

 

and

 

BARCLAYS BANK PLC,
as Joint Physical Bookrunners

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.1.

Definitions

1

Section 1.1.

Accounting Terms and Determinations

20

Section 1.2.

Types of Borrowings

20

 

 

 

ARTICLE II THE LOANS

21

 

 

 

Section 2.1.

Commitments to Lend

21

Section 2.2.

Notice of Borrowing

21

Section 2.3.

Notice to Banks; Funding of Loans

21

Section 2.4.

Repayment of Loans

22

Section 2.5.

Notes

22

Section 2.6.

Method of Electing Interest Rates

23

Section 2.7.

Interest Rates

24

Section 2.8.

Fees

25

Section 2.9.

Maturity Date

25

Section 2.10.

Optional Prepayments

25

Section 2.11.

Mandatory Prepayments

26

Section 2.12.

General Provisions as to Payments

27

Section 2.13.

Non-Pro Rata Prepayments

27

Section 2.14.

Funding Losses

28

Section 2.15.

Computation of Interest and Fees

28

Section 2.16.

Use of Proceeds

28

Section 2.17.

Payments

28

Section 2.18.

Collateral

28

 

 

 

ARTICLE III CONDITIONS

29

 

 

 

Section 3.1.

Closing

29

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

32

 

 

 

Section 4.1.

Existence and Power

32

Section 4.2.

Power and Authority; Enforceable Obligation

33

Section 4.3.

No Violation

33

Section 4.4.

Financial Information

33

Section 4.5.

Litigation

34

Section 4.6.

Compliance with ERISA

34

Section 4.7.

Environmental

35

Section 4.8.

Taxes

36

Section 4.9.

Full Disclosure

36

Section 4.10.

Solvency

36

Section 4.11.

Use of Proceeds

36

 

i

--------------------------------------------------------------------------------


 

Section 4.12.

Governmental Approvals

36

Section 4.13.

Investment Company Act

37

Section 4.14.

Principal Offices

37

Section 4.15.

REIT Status

37

Section 4.16.

Intellectual Property

37

Section 4.17.

Judgments

37

Section 4.18.

No Default

37

Section 4.19.

Licenses, etc.

37

Section 4.20.

Compliance with Law

37

Section 4.21.

No Burdensome Restrictions

38

Section 4.22.

Brokers’ Fees

38

Section 4.23.

Labor Matters

38

Section 4.24.

Insurance

38

Section 4.25.

Organizational Documents

38

Section 4.26.

Unencumbered Assets

39

Section 4.27.

Ownership of Property; Liens

39

Section 4.28.

Loan Parties

39

Section 4.29.

Security Documents

39

 

 

 

ARTICLE V AFFIRMATIVE AND NEGATIVE COVENANTS

39

 

 

 

Section 5.1.

Information

39

Section 5.2.

Payment of Obligations

42

Section 5.3.

Maintenance of Property; Insurance; Leases

42

Section 5.4.

Maintenance of Existence

43

Section 5.5.

Compliance with Laws

43

Section 5.6.

Inspection of Property, Books and Records

43

Section 5.7.

Existence

44

Section 5.8.

Deposit Accounts

44

Section 5.9.

Independent Director

45

Section 5.10.

Condominium Sales

45

Section 5.11.

Restricted Payments

45

Section 5.12.

Restriction on Fundamental Changes

46

Section 5.13.

Changes in Business

47

Section 5.14.

Borrower Status

47

Section 5.15.

Other Indebtedness

47

Section 5.16.

Liens

47

Section 5.17.

Coverage Ratio

47

Section 5.18.

Forward Equity Contracts

47

Section 5.19.

Restrictive Agreements

48

Section 5.20.

Limitation on Activities of the Collateral SPVs

48

Section 5.21.

Transactions with Affiliates

48

 

 

 

ARTICLE VI DEFAULTS

49

 

 

 

Section 6.1.

Events of Default

49

Section 6.2.

Rights and Remedies

52

 

ii

--------------------------------------------------------------------------------


 

Section 6.3.

Notice of Default

52

Section 6.4.

Distribution of Proceeds after Default

53

 

 

 

ARTICLE VII THE AGENTS; CERTAIN MATTERS RELATING TO THE BANKS

53

 

 

 

Section 7.1.

Appointment and Authorization

53

Section 7.2.

Agency and Affiliates

53

Section 7.3.

Action by Agents

53

Section 7.4.

Consultation with Experts

54

Section 7.5.

Liability of Agents

54

Section 7.6.

Indemnification

55

Section 7.7.

Credit Decision

55

Section 7.8.

Successor Agent

56

Section 7.9.

Consents and Approvals

56

Section 7.10.

Proofs of Claim

57

 

 

 

ARTICLE VIII CHANGE IN CIRCUMSTANCES

57

 

 

 

Section 8.1.

Basis for Determining Interest Rate Inadequate or Unfair

57

Section 8.2.

Illegality

58

Section 8.3.

Increased Cost and Reduced Return

58

Section 8.4.

Taxes

60

Section 8.5.

Base Rate Loans Substituted for Affected Eurodollar Loans

64

 

 

 

ARTICLE IX MISCELLANEOUS

65

 

 

 

Section 9.1.

Notices

65

Section 9.2.

No Waivers

65

Section 9.3.

Expenses; Indemnification

65

Section 9.4.

Sharing of Set-Offs

67

Section 9.5.

Amendments and Waivers

67

Section 9.6.

Successors and Assigns

68

Section 9.7.

Governing Law; Submission to Jurisdiction; Judgment Currency

71

Section 9.8.

Counterparts; Integration; Effectiveness

72

Section 9.9.

WAIVER OF JURY TRIAL

73

Section 9.10.

Survival

73

Section 9.11.

Domicile of Loans

73

Section 9.12.

Limitation of Liability

73

Section 9.13.

Recourse Obligation

73

Section 9.14.

Confidentiality

73

Section 9.15.

USA Patriot Act

74

Section 9.16.

Acknowledgements

74

Section 9.17.

Releases of Guarantees and Liens

75

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

SCHEDULE 1.1A

 

Pledged Collateral List

SCHEDULE 1.1B

 

Permitted Liens

SCHEDULE 4.4(b)

 

Material Indebtedness

SCHEDULE 4.6(a)

 

Multiemployer Plans/Collective Bargaining Agreements

SCHEDULE 4.18

 

Loan Parties

SCHEDULE 4.29

 

Filing Jurisdictions

 

 

 

EXHIBITS:

 

 

 

 

 

EXHIBIT A

 

Form of Affiliate Subordination Agreement

EXHIBIT B-1

 

Form of Monthly Collateral Report

EXHIBIT B-2

 

Form of Semi-Annual Collateral Report

EXHIBIT C

 

Form of Guarantee Agreement

EXHIBIT D

 

Form of Note

EXHIBIT E

 

Form of Notice of Borrowing

EXHIBIT F

 

Form of Projections

EXHIBIT G

 

Form of Security Agreement

EXHIBIT H

 

Form of Assignment and Assumption

EXHIBIT I

 

Form of Prepayment Notice

EXHIBITS J 1-4

 

Forms of U.S. Tax Certificates

EXHIBIT K

 

Notice Addresses

EXHIBITS L 1-2

 

Forms of Bank Addendum

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of October 15, 2012, among iSTAR FINANCIAL INC. (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties hereto, JPMORGAN CHASE BANK, N.A., as the Administrative
Agent, BARCLAYS BANK PLC, as the Syndication Agent, and BANK OF AMERICA, N.A.,
as the Documentation Agent.

 

W I T N E S S E T H

 

WHEREAS, the Borrower has requested that the Banks provide a term loan facility;
and

 

WHEREAS, the Banks are willing to do so on the terms and conditions set forth
herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1.                                 Definitions.  The following terms,
as used herein, have the following meanings:

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as the
administrative agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

 

“Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

 

“Affiliate”, as applied to any Person, means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote ten percent (10.0%) or more of the equity securities having
voting power for the election of directors of such Person or otherwise to direct
or cause the direction of the management and policies of that Person, whether
through the ownership of voting equity securities or by contract or otherwise.

 

“Affiliate Subordination Agreement” means an Affiliate Subordination Agreement
substantially in the form of Exhibit A pursuant to which intercompany
obligations and advances owed to any Loan Party are subordinated to the
Obligations.

 

--------------------------------------------------------------------------------


 

“Agents” means, collectively, the Administrative Agent, the Documentation Agent,
the Syndication Agent, J.P. Morgan Securities LLC and Barclays Bank PLC, in
their capacities as Joint Lead Arrangers, Joint Physical Bookrunners and Joint
Bookrunners, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacities as a Joint Lead Arranger and a Joint Bookrunner.

 

“Aggregate Valuation Amount” means, at any time, the aggregate Designated
Valuation Amount of all of the items of the Collateral at such time.  For
purposes of calculating the Aggregate Valuation Amount, “Collateral” shall
include the assets of Collateral LLCs.

 

“Agreement” means this Credit Agreement as the same may from time to time
hereafter be amended, restated, supplemented or otherwise modified.

 

“Applicable Lending Office” means with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Eurodollar Loans, its Eurodollar Lending Office.

 

“Applicable Margin” means (i) 3.50% per annum in the case of Base Rate Loans and
(ii) 4.50% per annum in the case of Eurodollar Loans.

 

“Applied Prepayment Amount” has the meaning, with respect to any Existing Bank,
assigned to the term “Applied Prepayment Amount” on such Bank’s Bank Addendum.

 

“Arranger” means J.P. Morgan Securities LLC, in its capacities as a Joint Lead
Arranger, a Joint Physical Bookrunner and a Joint Bookrunner hereunder.

 

“Assignee” has the meaning set forth in Section 9.6(c).

 

“Assignment and Assumption” means an Assignment and Assumption, in substantially
the form of Exhibit H hereto.

 

“Bank Addendum” means either an “Existing Bank” Addendum or a “Funding Bank”
Addendum, substantially in the form of Exhibit L-1 or Exhibit L-2, respectively.

 

“Banks” means each entity listed on the signature page to a Bank Addendum, each
Assignee which becomes a Bank pursuant to Section 9.6(c), and their respective
successors.

 

“Base Eurodollar Rate” means a rate per annum equal to the rate for deposits in
Dollars with maturities comparable to the applicable Interest Period which
appears on Reuters Page LIBOR1 as of 11:00 A.M., London time, on the Quotation
Date; provided, however, if such rate does not appear on Reuters Page LIBOR1, or
if Reuters Page LIBOR1 is no longer available, the “Base Eurodollar Rate” shall
be determined by reference to such other comparable publicly available service
for displaying eurodollar rates as may be selected by the Administrative Agent
or, in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

 

2

--------------------------------------------------------------------------------


 

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 0.50% plus the Federal Funds Rate for
such day and (iii) the Eurodollar Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1.00%; provided that the Base Rate with respect to the Loans shall not
at any time be less than 2.25% per annum.  Each change in the Base Rate shall
become effective automatically as of the opening of business on the date of such
change in the Base Rate, without prior written notice to the Borrower or the
Banks.

 

“Base Rate Borrowing” means a Borrowing in Dollars the interest on which is
calculated by reference to the Base Rate in accordance with the provisions of
this Agreement.

 

“Base Rate Loan” means a Loan in Dollars to be made by a Bank the interest on
which is calculated by reference to the Base Rate in accordance with the
provisions of this Agreement.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing” has the meaning set forth in Section 1.2.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.

 

“Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Cash or Cash Equivalents” means (a) cash; (b) marketable direct obligations
issued or unconditionally guaranteed by the United States Government or issued
by an agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one (1) year after the date of acquisition
thereof; (c) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services acceptable to the Administrative
Agent); (d) commercial paper (foreign and domestic) or master notes, other than
commercial paper or master notes issued by the Borrower or any of its
Affiliates, and, at the time of acquisition, having a long-term rating of at
least A or the equivalent from S&P, Moody’s or Fitch and having a short-term
rating of at least A-1, P-1 and F-1 from S&P, Moody’s and Fitch, respectively
(or, if at any time neither S&P nor Moody’s nor Fitch shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services acceptable to the Administrative Agent); (e) domestic and
foreign certificates of deposit or domestic time deposits or foreign deposits or
bankers’ acceptances (foreign or domestic) in Dollars that are issued by a bank
(I) which has, at the time of acquisition, a long-term rating of at least A or
the equivalent from S&P, Moody’s or Fitch and (II) if a domestic bank, which is
a member of the Federal Deposit Insurance Corporation; (f) overnight securities
repurchase agreements, or reverse repurchase agreements secured by any of the
foregoing types of securities or debt instruments, provided that

 

3

--------------------------------------------------------------------------------


 

the collateral supporting such repurchase agreements shall have a value not less
than 101% of the principal amount of the repurchase agreement plus accrued
interest; and (g) money market funds invested in investments substantially all
of which consist of the items described in clauses (a) through (f) foregoing.

 

“Change of Control” means the occurrence of the event or events set forth in
Section 6.1(i) or Section 6.1(j).

 

“Closing Date” means the date on or after the Effective Date on which the
conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.

 

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” means, at any time, all of the assets of the Loan Parties upon
which a Lien is purported to be created by the Collateral Documents.  As the
context may require, “Collateral” also refers to assets of Collateral LLCs.  As
of the Closing Date, the Collateral (referring in certain cases to assets held
by Collateral LLCs) is as set forth on the Pledged Collateral List.  An item of
Collateral may, for example, initially be a Loan Asset and subsequently an Other
Real Estate Owned Asset or equity interests by virtue of a foreclosure or
similar proceeding or agreement or initially an Other Real Estate Owned Asset
and subsequently in part a Loan Asset by virtue of the consideration in a Third
Party Sale thereof consisting in part of a promissory note or similar obligation
(with any such resulting item sometimes being referred to as Replacement
Collateral).  Any non-cash consideration received in connection with a Third
Party Sale of an item of Collateral shall also constitute Collateral.

 

“Collateral Documents” means the Security Agreement, the Affiliate Subordination
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of the Borrower or any Guarantor under any Loan
Document.

 

“Collateral LLC” means any Subsidiary, other than a Collateral SPV, of the
Borrower that owns Loan Assets, Credit Tenant Lease Assets, Other Real Estate
Owned Assets, interests in Venture LLCs or other Collateral, in each case, the
equity interests in which are directly and wholly owned by one or more
Collateral SPVs.

 

“Collateral LLC Deposit Account” has the meaning set forth in Section 5.8(a).

 

“Collateral SPV” means iStar Tara Holdings LLC, SFI Belmont LLC or any other
special purpose entity of the Borrower formed to own and hold Collateral, in
each case (other than with respect to iStar Tara Holdings LLC), the equity
interests in which are directly and wholly owned by iStar Tara Holdings LLC or
SFI Belmont LLC.

 

“Collateral SPV Deposit Account” has the meaning set forth in Section 5.8(a).

 

4

--------------------------------------------------------------------------------


 

“Commitment” means, with respect to each Bank, the commitment of such Bank under
this Agreement to make (or to be deemed to make) a Loan hereunder (which, in the
case of an Existing Bank, shall mean an election, solely for administrative
convenience, pursuant to its Bank Addendum to use the proceeds of the prepayment
of its Existing Loans to make a Loan hereunder), in each case on the Closing
Date, expressed as an amount representing the maximum principal amount of the
Loan to be made (or deemed made) by such Bank hereunder. The initial amount of
each Bank’s Commitment on the Closing Date is as set forth, as applicable, on
its Bank Addendum. The initial aggregate amount of the Banks’ Commitments on the
Closing Date is $1,820,000,000.

 

“Consolidated Subsidiary” means at any date (i) any Collateral SPV, (ii) any
Collateral LLC and (iii) any other Subsidiary or other entity which is
consolidated with the Borrower in accordance with GAAP.

 

“Consolidated Tangible Net Worth” means, at any time, the tangible net worth of
the Borrower, on a consolidated basis, determined in accordance with GAAP.

 

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP which is not otherwise Indebtedness, and
(ii) any obligation required to be disclosed in accordance with GAAP in the
footnotes to such Person’s financial statements, guaranteeing partially or in
whole any Non-Recourse Indebtedness, lease, dividend or other obligation
including guarantees of completion and guarantees of representations and
warranties, provided, however, Contingent Obligations shall not include
contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and guarantees of non-monetary obligations (other than as
described above) which have not yet been called on or quantified, of such Person
or of any other Person.  The amount of any Contingent Obligation described in
clause (ii) shall be deemed to be (a) with respect to a guaranty of interest or
interest and principal, or operating income guaranty, the Net Present Value of
the sum of all payments required to be made thereunder (which in the case of an
operating income guaranty shall be deemed to be equal to the debt service for
the note secured thereby), through (i) in the case of an interest or interest
and principal guaranty, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (ii) in
the case of an operating income guaranty, the date through which such guaranty
will remain in effect, and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guaranty is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of the Borrower required to be delivered pursuant to Section 5.1 hereof.
Notwithstanding anything contained herein to the contrary, guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment or performance has been made thereunder, at which time any
such guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim.  All matters constituting “Contingent
Obligations” shall be calculated without duplication.

 

5

--------------------------------------------------------------------------------


 

“Coverage Ratio” means, as of the last Business Day of any calendar month, the
ratio on such day of (A) the Aggregate Valuation Amount of the Collateral on
such day in which the Administrative Agent has a first priority perfected
security interest (other than Permitted Liens), provided that, with respect to
the first two calendar months in each fiscal quarter, such Aggregate Valuation
Amount shall be calculated net of the aggregate Principal Collateral Payments
(other than payments described in clauses (x), (y) and (z) of subsection (ii) of
the definition of “Principal Collateral Payments”) received by a Collateral SPV
or Collateral LLC as of such Business Day since the end of the fiscal quarter
most recently ended, to (B) the aggregate outstanding principal amount of the
Loans on such day (net of any Principal Collateral Payments received by the
Administrative Agent and which have not been applied to payment or prepayment of
the Loans).

 

“Credit Rating” means a rating assigned by a Rating Agency to the Borrower’s
senior unsecured long term indebtedness.

 

“Credit Tenant Lease Asset” means owned real property that is on the Pledged
Collateral List and identified therein as “CTL” or “NLA”.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.7(c).

 

“Deposit Account Control Agreement” means, individually and collectively, each
“Deposit Account Control Agreement” referred to in the Security Agreement.

 

“Designated Valuation Amount” means, as of any date of determination, as to any
single asset included in Collateral, the book value of such asset at the end of
the fiscal quarter most recently ended prior to such date of determination,
determined by the Borrower in accordance with GAAP, consistently applied,
provided that in determining the book value of any asset included in Collateral
for purposes of this definition: (w) depreciation shall be added back to such
book value with respect to any Credit Tenant Lease Assets and Other Real Estate
Owned Assets; (x) all amounts accrued after March 16, 2011 with respect to any
Loan Asset on account of amounts which when received would constitute interest
payments for such Loan Asset shall be excluded from such book value with respect
to such Loan Asset, and any specific reserve allocated to such Loan Asset shall
be first applied in reduction of the amount of the interest accrual; (y) solely
with respect to those assets set forth in Part II of the report delivered
pursuant to Section 3.1(s), the book value of each listed asset shall be reduced
by the greater of (i) the aggregate specific reserves and impairments made since
the Closing Date in respect of such asset, determined in accordance with GAAP
and (ii) the amount set forth opposite such asset in Part II of such report; and
(z) such book value with respect to all assets (other than those assets
described in clauses (x) and (y) above) shall be net of any asset specific
reserves and impairments, all of the foregoing to be determined at the end of
each fiscal quarter in accordance with GAAP.

 

The Designated Valuation Amount of an asset included in Collateral shall be
reduced to zero (i) upon any loss or forgiveness arising out of any event of a
type described in Section 6.1(f)

 

6

--------------------------------------------------------------------------------


 

or (g) with respect to the obligor of a Loan Asset, or any restructuring or
similar agreement in lieu of such an event, in any case with regard to which
GAAP would require a write-down to zero or (ii) upon such asset becoming Third
Party Collateral.

 

“Documentation Agent” means Bank of America, N.A., in its capacity as
documentation agent hereunder and its permitted successors in such capacity in
accordance with the terms of this Agreement.

 

“Dollars” and “$” means the lawful money of the United States.

 

“Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office as such Bank may hereafter designate as its Domestic
Lending Office by notice to the Borrower and the Administrative Agent.

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 9.8.

 

“Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned directly or indirectly by the
Borrower and, as a result of the ownership of such equity interest, the Borrower
may become subject to liability for Environmental Claims against such
partnership, joint venture, trust or corporation (or the property thereof).

 

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting,
directly or indirectly, from (i) the presence, or release into the environment,
of any Materials of Environmental Concern at any location, whether or not owned
by such Person or (ii) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law.

 

“Environmental Laws” means any and all federal, state, and local statutes, laws
(including common law), judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
licenses, agreements and other governmental restrictions relating to protection
of the environment or of human health or safety (as affected by exposure to
harmful or deleterious substances).

 

“Equity Consideration” means, in connection with a Third Party Sale of any
Collateral or a part thereof, consideration received by a Loan Party in the form
of a direct or indirect equity interest in the entity that purchases or is
otherwise the transferee of the asset sold so long as such entity does not own
any assets other than (x) such asset sold or (y) any other asset that previously
constituted Collateral or a part thereof that is subject of a Third Party Sale.

 

7

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, any Subsidiary, and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all members of an “affiliated service
group” which, together with the Borrower, or any Subsidiary, are treated as a
single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.
Any former member of the ERISA Group shall continue to be considered a member of
the ERISA Group within the meaning of this definition with respect to the period
such entity was member of the ERISA Group.

 

“Eurodollar Borrowing” has the meaning set forth in Section 1.2.

 

“Eurodollar Business Day” means any Business Day on which banks are open for
dealings in deposits in Dollars in the London interbank market.

 

“Eurodollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurodollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Eurodollar Lending Office by notice to the Borrower
and the Administrative Agent.

 

“Eurodollar Loan” means a Loan in Dollars, the interest on which is calculated
by reference to the Eurodollar Rate, made or to be made by a Bank in accordance
with the applicable Notice of Borrowing.

 

“Eurodollar Rate” means with respect to any Interest Period applicable to a
Eurodollar Loan, an interest rate per annum obtained by dividing (i) the Base
Eurodollar Rate applicable to that Interest Period by (ii) a percentage equal to
100% minus the Eurodollar Reserve Percentage in effect; provided that the
Eurodollar Rate with respect to the Loans shall not at any time be less that
1.25% per annum.

 

“Eurocurrency Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Federal
Reserve Board (or any successor) under Regulation D, as Regulation D may be
amended, modified or supplemented, for determining the maximum reserve
requirement for a member bank of the Federal Reserve System in New York City
with deposits exceeding $5,000,000,000 in respect of “Eurocurrency liabilities”
(or in respect of any other category of liabilities which includes deposits by
reference to which the interest rate on Eurodollar Loans is determined or any
category of extensions of credit or other assets which includes loans by a
non-United States office of any Bank to United States residents).

 

“Event of Default” has the meaning set forth in Section 6.1.

 

“Excluded Assets” means the assets listed on Schedule 4 to the Security
Agreement.

 

8

--------------------------------------------------------------------------------


 

“Existing Bank” means any Bank (under and as defined in the Existing Credit
Agreement) that has elected on its Bank Addendum to fund its Loans with the
deemed prepayment proceeds of its Existing Loans pursuant to such Bank Addendum.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of March 16,
2011, as amended, supplemented or otherwise modified prior to the date hereof,
among the Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A. as
administrative agent.

 

“Existing Bank Commitment” means, as to any Existing Bank, the Applied
Prepayment Amount of such Bank.

 

“Existing Loans” means the Loans (as defined in the Existing Credit Agreement)
outstanding immediately prior to the Closing Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Administrative
Agent on such day for such transactions as determined by the Administrative
Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower.

 

“Fitch” means Fitch Investor Services, Inc., or any successor thereto.

 

“Funding Bank Commitment” means as to any Bank, the portion of its Commitment
which appears under the heading “Commitment Funding Amount” on its Bank
Addendum.

 

“GAAP” means generally accepted accounting principles in the United States
recognized as such in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant

 

9

--------------------------------------------------------------------------------


 

segment of the accounting profession, which are applicable to the circumstances
as of the date of determination.

 

“Grantor” means each of the Collateral SPVs that is a party to the Security
Agreement.

 

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time, or (ii) all Eurodollar Loans
having the same Interest Period at such time; provided that, if a Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to Section
8.2 or Section 8.5, such Loan shall be included in the same Group or Groups of
Loans from time to time as it would have been in if it had not been so converted
or made.

 

“Guarantee Agreement” means the Guarantee Agreement dated as of the date hereof
entered into by each Guarantor, substantially in the form of Exhibit C, as the
same may be amended, modified or supplemented from time to time.

 

“Guarantors” means each of the Collateral SPVs and Collateral LLCs that, in each
case, is party to the Guarantee Agreement and other such guarantors as may from
time to time be added, by a supplement to the Guarantee Agreement in a form
reasonably satisfactory to the Administrative Agent.

 

“Indebtedness” as applied to any Person, means, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (whether consolidated or representing the proportionate interest in any
other Person) (i) for borrowed money (including construction loans) or evidenced
by debt securities, debentures, acceptances, notes or other similar instruments,
and any accrued interest, fees and charges relating thereto, (ii) under profit
payment agreements or in respect of obligations to redeem, repurchase or
exchange any Securities of such Person or to pay dividends in respect of any
stock, (iii) with respect to letters of credit issued for such Person’s account,
(iv) to pay the deferred purchase price of property or services, except accounts
payable and accrued expenses arising in the ordinary course of business, (v) in
respect of Capital Leases, (vi) which are Contingent Obligations or (vii) under
warranties and indemnities; (b) all indebtedness, obligations or other
liabilities of such Person or others secured by a Lien on any property of such
Person, whether or not such indebtedness, obligations or liabilities are assumed
by such Person, all as of such time (provided that the value of such
indebtedness, obligations or liabilities shall be limited to the lesser of (x)
the amount of such indebtedness, obligations or liabilities assumed by such
Person and (y) the undepreciated book value of the property subject to such
Lien, determined in accordance with GAAP, and less any impairment charge; (c)
all indebtedness, obligations or other liabilities of such Person in respect of
Interest Rate Contracts and foreign exchange contracts, net of liabilities owed
to such Person by the counterparties thereon; (d) all preferred stock subject
(upon the occurrence of any contingency or otherwise) to mandatory redemption;
and (e) all contingent contractual obligations with respect to any of the
foregoing.

 

“Indemnitee” has the meaning set forth in Section 9.3(b).

 

10

--------------------------------------------------------------------------------


 

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Interest Period” means, with respect to each Eurodollar Borrowing, the period
commencing on the date of such Borrowing specified in the Notice of Borrowing or
on the date specified in the applicable Notice of Interest Rate Election and
ending 1, 2 or 3 months (or, if available to all Banks, fourteen (14) days)
thereafter as the Borrower may elect in the applicable Notice of Interest Rate
Election; provided, that:

 

(a)  any Interest Period which would otherwise end on a day which is not a
Eurodollar Business Day shall be extended to the next succeeding Eurodollar
Business Day unless such Eurodollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Eurodollar Business Day;

 

(b)  any Interest Period which begins on the last Eurodollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Eurodollar Business Day of a calendar month; and

 

(c)  no Interest Period may end later than the Maturity Date.

 

“Interest Rate Contracts” means, collectively, interest rate swap, collar, cap
or similar agreements providing interest rate protection.

 

“Investment Affiliate” means any joint venture or Subsidiary, whose financial
results are not consolidated under GAAP with the financial results of the
Borrower on the consolidated financial statements of the Borrower.

 

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt of BBB- or better from S&P or of Baa3 or better from Moody’s. In
the event that the Borrower receives Credit Ratings from S&P and Moody’s, and
such Credit Ratings are not equivalent, the lower of such two (2) Credit Ratings
shall be used to determine whether an Investment Grade Rating was achieved.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement, in each case that has the effect of creating a security interest in
respect of such asset. For the purposes of this Agreement, the Borrower or any
Consolidated Subsidiary shall be deemed to own subject to a Lien any asset which
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” means any loan made (or deemed made) by a Bank pursuant to this
Agreement.

 

“Loan Assets” means senior or subordinated loans that may be either fixed or
variable rate, including, without limitation, first mortgages, second mortgages,
mezzanine loans,

 

11

--------------------------------------------------------------------------------


 

repurchase agreements, participations in loans, interim facilities, corporate
loans, debt securities, “B” notes and collateralized mortgage-backed securities.

 

“Loan Documents” means this Agreement, any Note, the Guarantee Agreement and
each Collateral Document.

 

“Loan Parties” means the Borrower and each Guarantor.

 

“Loan Party Investment” means, as to any asset included in Collateral (a) any
cash expenditures by a Loan Party after the Closing Date with respect to such
asset constituting any additional invested cash expenditures which result in the
increase from the Closing Date of the basis of such Loan Party in such asset or
(b) in the case of a Loan Asset, any additional funding provided by the Loan
Parties after the Closing Date.

 

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely impair (i) the ability of the Loan Parties, taken as a
whole, to perform their respective obligations under the Loan Documents, or (ii)
the ability of the Administrative Agent or the Banks to enforce the Loan
Documents.

 

“Material Default” means (i) any Default resulting from the Borrower’s failure
to pay any principal of any Loan hereunder, including any mandatory prepayment
hereunder, or any interest due on any Loan or any fees or other amount payable
hereunder, (ii) any Default resulting from the Borrower’s failure to be in
compliance with any covenant contained in Section 5.1(a), (b), (c) or (d)(i)
(provided that the officer of the Borrower that, in such case, has obtained
knowledge of the applicable Default or Event of Default is any of the president,
chief executive officer, chief financial officer or chief operating officer of
the Borrower or any officer performing the customary duties of any such
position), 5.8, 5.11, 5.15 or 5.17, including on a pro forma basis after giving
effect to any relevant transaction or (iii) any other material Default as to
which the Borrower shall have received written notice.

 

“Materials of Environmental Concern” means and includes any pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products, and any other substances regulated pursuant
to, or that could give rise to liability under, Environmental Law.

 

“Maturity Date” means the date when all Obligations hereunder shall be due and
payable, which shall be October 15, 2017 unless otherwise accelerated pursuant
to the terms hereof.

 

“Monthly Collateral Report” means, for any period, the report delivered pursuant
to Section 5.1(i)(A), substantially in the form of Exhibit B-1, which shall
include without limitation the Aggregate Valuation Amount, all Principal
Collateral Payments and Loan Party Investments made, and proceeds of Recovery
Events received, during such period.

 

“Moody’s” means Moody’s Investors Services, Inc. or any successor thereto.

 

12

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has at
any time after September 25, 1980 made contributions or has been required to
make contributions (for these purposes any Person which ceased to be a member of
the ERISA Group after September 25, 1980 will be treated as a member of the
ERISA Group).

 

“Net Present Value” means, as to a specified or ascertainable Dollar amount, the
present value, as of the date of calculation of any such amount using a discount
rate equal to the Base Rate in effect as of the date of such calculation.

 

“Non-Excluded Taxes” has the meaning set forth in Section 8.4(a).

 

“Non-Performing Loan Assets” means any Loan Asset classified as non-performing
in accordance with the Borrower’s internal procedures, consistent with past
practice.

 

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or (ii)
for all purposes other than Section 6.1(e) hereof, any Subsidiary (provided that
if a Subsidiary is a partnership, there is no recourse to the Borrower as a
general partner of such partnership); provided that if any portion of
Indebtedness is so limited, then such portion shall constitute Non-Recourse
Indebtedness and only the remainder of such Indebtedness shall constitute
Recourse Debt; provided, further, however, that personal recourse of the
Borrower for any such Indebtedness for fraud, misrepresentation, misapplication
of cash, waste, Environmental Claims and liabilities and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financing of
real estate shall not, by itself, prevent such Indebtedness from being
characterized as Non-Recourse Indebtedness.

 

“Notes” means any promissory notes of the Borrower, substantially in the form of
Exhibit D hereto, evidencing the obligation of the Borrower to repay the Loans,
and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” means a notice from the Borrower in accordance with
Section 2.2 and substantially in the form attached hereto as Exhibit E.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.6.

 

“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrower (including interest accruing after
the maturity of the Loans and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), from time to time owing
to the Administrative Agent, any other Agent or any Bank under or in connection
with the Loans under this Agreement or any other Loan Document.

 

13

--------------------------------------------------------------------------------


 

“Other Equity Consideration” means, in connection with a Third Party Sale of any
Collateral or a part thereof, or any partial refinancing or partial repayment of
a Loan Asset, any equity-related interest (such as a profit-sharing interest,
warrant, option, earn out or other “equity kicker”) received by a Loan Party
other than Equity Consideration.

 

“Other Real Estate Owned Assets” means properties acquired by foreclosure or by
deed-in-lieu of foreclosure in partial or total satisfaction of Non-Performing
Loan Assets and the assets on the Pledged Collateral List identified as “REO”.

 

“Other Taxes” has the meaning set forth in Section 8.4(b).

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning set forth in Section 9.6(b).

 

“Participant Register” has the meaning set forth in Section 9.6(b).

 

“Patriot Act” has the meaning set forth in Section 9.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Liens” means:

 

(a)  Liens for Taxes, assessments or other governmental charges not yet
delinquent or which are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted in accordance with the terms
hereof;

 

(b)  statutory liens of carriers, warehousemen, mechanics, materialmen and other
similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than ninety (90) days delinquent or which are being
contested in good faith in accordance with the terms hereof;

 

(c)  utility deposits and other deposits or pledges to secure the performance of
bids, trade contracts (other than for borrowed money), leases, purchase
contracts, construction contracts, governmental contracts, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(d)  easements (including reciprocal easement agreements and utility
agreements), rights-of-way, zoning restrictions, other covenants, reservations,
encroachments, leases, licenses or similar charges or encumbrances (whether or
not recorded) and all other items listed on any Schedule B to the Borrower’s
owner’s title insurance policies, except in connection with any Indebtedness,
for any of the Borrower’s Real Property Assets, so long as the foregoing do not
interfere in any material respect with the use or ordinary conduct of the
business of the Borrower and do not diminish in any material respect the value
of the Property to which such Permitted Lien is attached;

 

14

--------------------------------------------------------------------------------


 

(e)  (I) Liens and judgments which have been or will be bonded (and the Lien on
any cash or securities serving as security for such bond) or released of record
within forty-five (45) days after the date such Lien or judgment is entered or
filed against the Borrower, or any Loan Party, or (II) Liens which are being
contested in good faith by appropriate proceedings for review and in respect of
which there shall have been secured a subsisting stay of execution pending such
appeal or proceedings and as to which the subject asset is not at risk of
forfeiture;

 

(f)  Liens on the Collateral not otherwise described in this definition of
“Permitted Liens” but existing as of the Closing Date and listed on Schedule
1.1B;

 

(g)  Liens in favor of any Collateral SPV; and

 

(h)  Liens created pursuant to the Collateral Documents in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Permitted Second Lien Debt” means Indebtedness issued or incurred by the
Borrower after the Closing Date that is secured by a second priority security
interest in the Collateral, subject in all cases to the first priority Lien
granted in favor of the Administrative Agent pursuant to the Collateral
Documents; provided that the Administrative Agent shall have entered into an
intercreditor agreement with the holders or representatives of such Indebtedness
on market terms and in form and substance reasonably acceptable to the
Administrative Agent; provided further that such Indebtedness (i) is issued or
incurred in exchange for, or to refinance, Indebtedness issued by the Borrower
and its Subsidiaries prior to the Closing Date that has a scheduled maturity on
or prior to the Maturity Date, (ii) reflects terms that do not provide for any
scheduled repayment, mandatory repayment or redemption or sinking fund
obligations prior to the Maturity Date and (iii) contains covenants, events of
default and other terms that are not more restrictive to the Borrower than (x)
those contained herein, in the case of such Indebtedness in the form of bank
financing or credit facilities under credit or loan agreements and (y) those
contained in the indentures in effect as of the Closing Date governing the
Borrower’s existing senior unsecured notes, in the case of such Indebtedness in
the form of debt securities, bonds or notes.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including,
without limitation, a government or political subdivision or an agency or
instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group, (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group or (iii) to which any member of the ERISA Group has
had liability within the previous five years.

 

“Pledged Collateral List” means the list of Collateral set forth on Schedule
1.1A.

 

15

--------------------------------------------------------------------------------


 

“Pledged Collateral LLC” means a Collateral LLC, the equity interests in which
constitute Collateral.

 

“Prime Rate” means the rate of interest publicly announced by the Administrative
Agent from time to time as its “prime rate”.

 

“Principal Collateral Payments” means, with respect to each item of Collateral
(i) any payments or prepayments in cash of principal on account of Loan Assets
and (ii) the net cash proceeds of any sales or other cash realizations on
account of any Collateral (including (x) fifty percent (50%) of any settlement
payments or deposits arising out of or received in connection with failed Third
Party Sales (net of customary transaction expenses incurred by the Loan Parties
in connection therewith), (y) proceeds from a Recovery Event (net of customary
transaction expenses incurred by the Loan Parties in connection therewith to the
extent not used, or committed to be used, for repair or replacement in
compliance with Section 5.8) and (z) one hundred percent (100%) of any proceeds
or payments received by any Loan Party on account of Other Equity
Consideration)) in each case with respect to clauses (i) and (ii) above, to the
extent such assets are included in the Collateral or are owned by a Pledged
Collateral LLC.  For the avoidance of doubt, no Loan Party Investment, no rental
or lease payments, no interest payments and no payment of fees (other than as
expressly described in clause (ii) above) received by a Loan Party from or on
account of an item of Collateral shall constitute Principal Collateral Payments.

 

“Pro Rata Share” means, for any Bank at any time, a fraction (expressed as a
percentage), the numerator of which shall be the amount of such Bank’s
Commitment and the denominator of which shall be the aggregate amount of all of
the Banks’ Commitments.

 

“Projections” means the projected cash flows of the Borrower and its
Consolidated Subsidiaries, substantially in the form of Exhibit F hereto.

 

“Property” means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned by such
Person.

 

“Qualified Capital Stock” means capital stock of the Borrower that does not
mature and is not, by its terms or upon the happening of any event other than
the occurrence of a Change of Control of the Borrower, mandatorily redeemable or
redeemable at the sole option of the holder thereof, in each case on or prior to
the six-month anniversary of the Maturity Date.

 

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two Eurodollar Business Days before the first day of
such Interest Period.

 

“Rating Agencies” means, collectively, S&P and Moody’s.

 

“Real Property Assets” means as to any Person as of any time, the real property
assets (including, without limitation, interests in participating mortgages in
which such Person’s interest therein is characterized as equity according to
GAAP) owned directly or indirectly by such Person at such time.

 

16

--------------------------------------------------------------------------------


 

“Recourse Debt” means Indebtedness other than Non-Recourse Indebtedness.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim relating to any asset constituting Collateral (other
than Credit Tenant Lease Assets).

 

“REIT” means a real estate investment trust, as defined under Section 856 of the
Code.

 

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replacement Collateral” means with respect to any item of Collateral, any
non-cash asset received in consideration of, or in exchange for, the
foreclosure, transfer, sale or other disposition of such item of Collateral.

 

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Loans with the incurrence by the Borrower or any of its Subsidiaries of
any Indebtedness having an effective interest cost or weighted average yield (as
determined by the Administrative Agent consistent with generally accepted
financial practice and, in any event, excluding any arrangement, structuring,
underwriting, commitment or similar fees in connection therewith) that is less
than the interest rate for or weighted average yield (as determined by the
Administrative Agent on the same basis) of the Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, the Loans; provided that
a new or replacement loan incurred in connection with a Change of Control under
Section 6.1(j) shall not be deemed a “Repricing Transaction” for purposes of
this Agreement.

 

“Required Banks” means at any time Banks having or holding more than 50% of (i)
until the Closing Date, the aggregate amount of all Commitments then in effect
and (ii) thereafter, the aggregate unpaid principal amount of the Loans then
outstanding hereunder.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Secured Debt” means Indebtedness, the payment of which is secured by a Lien
(other than a Permitted Lien listed in clauses (a) - (e) of the definition
thereof set forth herein) on any Property owned or leased by the Borrower or any
Consolidated Subsidiary (it being understood that Indebtedness of any Subsidiary
(other than a Guarantor) that is material to the value of such Subsidiary’s
assets shall be Secured Debt).

 

“Secured Parties” has the meaning set forth in the Security Agreement.

 

“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,

 

17

--------------------------------------------------------------------------------


 

purchase or acquire any of the foregoing, and shall include Indebtedness which
would be required to be included on the liabilities side of the balance sheet of
the Borrower in accordance with GAAP, but shall not include any Cash or Cash
Equivalents or any evidence of the Obligations.

 

“Securities Account Control Agreement” means, individually and collectively,
each “Securities Account Control Agreement” referred to in the Security
Agreement.

 

“Security Agreement” means the Security Agreement, dated the date hereof, made
by the Grantors in favor of the Administrative Agent, substantially in the form
of Exhibit G, as the same may be amended, modified or supplemented from time to
time.

 

“Semi-Annual Collateral Report” means, for any period, the report delivered
pursuant to Section 5.1(i)(B), substantially in the form of Exhibit B-2.

 

“Solvent” means that, when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured..

 

“Subsidiary” means any corporation, trust or other entity of which securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower.

 

“Syndication Agent” means Barclays Bank PLC in its capacity as syndication agent
hereunder and its permitted successors in such capacity in accordance with the
terms of this Agreement.

 

“Taxes” means all federal, state, local and foreign income and gross receipts
taxes, including any interest, additions to tax or penalties applicable thereto.

 

“Termination Event” means (i) a “reportable event”, as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC), or an event described in Section
4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA Group from a
Multiemployer Plan during a plan year in which it is a

 

18

--------------------------------------------------------------------------------


 

“substantial employer” (as defined in Section 4001(a)(2) of ERISA), or the
incurrence of liability by any member of the ERISA Group under Section 4064 of
ERISA upon the termination of a Multiemployer Plan, (iii) the filing of a notice
of intent to terminate any Plan under Section 4041 of ERISA, other than in a
standard termination within the meaning of Section 4041 of ERISA, or the
treatment of a Plan amendment as a distress termination under Section 4041 of
ERISA, (iv) the institution by the PBGC of proceedings to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or cause a trustee to be appointed to administer, any Plan, (v) any failure to
make by its due date any required installment under Section 430(j) of the Code
with respect to any Plan, any failure by the Borrower or any member of the ERISA
Group to make any required contribution to any Multiemployer Plan, or any
failure to satisfy the minimum funding standards (within the meaning of Section
302 of ERISA or Section 412 of the Code), whether or not waived, shall exist
with respect to any Plan, any Lien in favor of the PBGC, a Plan, or a
Multiemployer Plan shall arise on the assets of the Borrower or any member of
the ERISA Group, or there shall be any determination that any Plan is or is
expected to be in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA), (vi) ) the Borrower or any member of the ERISA
Group shall, or in the reasonable opinion of the Required Banks is likely to,
incur any liability in connection with a withdrawal from any Plan in which it
was a substantial employer, or the withdrawal from, termination, Insolvency or
Reorganization of, or “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA) of, a Multiemployer Plan, (vi)
a proceeding shall be instituted by a fiduciary of any Multiemployer Plan
against any member of the ERISA Group, to enforce Section 515 or 4219(c)(5) of
ERISA and such proceeding shall not have been dismissed within 30 days
thereafter, (vii) the provision by the administrator of any Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA, (viii) the
withdrawal by the Borrower or any member of the ERISA Group from any Plan with
two or more contributing sponsors or the termination of any such Plan resulting
in liability to any member of the ERISA Group pursuant to Section 4063 or 4064
of ERISA, (ix) receipt from the Service of notice of the failure of any Plan (or
any other employee benefit plan sponsored by the Borrower or any of its
Subsidiaries which is intended to be qualified under Section 401(a) of the Code)
to qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any such employee benefit plan to qualify for exemption from taxation
under Section 501(a) of the Code or (x any other event or condition that might
reasonably constitute grounds for the termination of, or the appointment of a
trustee to administer, any Plan or the imposition of any liability or
encumbrance or Lien on the Real Property Assets or any member of the ERISA Group
under ERISA or the Code.

 

“Third Party Collateral” has the meaning set forth in Section 2.18(c)(iii).

 

“Third Party Sale” has the meaning set forth in Section 2.18(c)(ii).

 

“Undepreciated Real Estate Assets” means, as of any date, the cost (being the
original cost to the Borrower or the applicable Subsidiary plus capital
improvements) of real estate assets of the Borrower and its Subsidiaries on such
date, before depreciation and amortization of such real estate assets,
determined on a consolidated basis in accordance with GAAP.

 

19

--------------------------------------------------------------------------------


 

“Unencumbered Assets” means the sum of (i) Undepreciated Real Estate Assets not
securing any portion of Secured Debt and (ii) all other assets (but excluding
intangibles and accounts receivable) of the Borrower and its Subsidiaries not
securing any portion of Secured Debt on a consolidated basis in accordance with
GAAP; provided that assets (including Undepreciated Real Estate Assets) of any
Subsidiary (other than a Guarantor) having Indebtedness that is material to the
value of such assets shall be excluded from Unencumbered Assets.

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

 

“United States” means the United States of America, including the fifty states
and the District of Columbia.

 

“Venture LLC” means (i) an Investment Affiliate that owns Loan Assets, Credit
Tenant Lease Assets and/or Other Real Estate Owned Assets and (ii) a Person that
is the owner of Loan Assets, Credit Tenant Lease Assets and/or Other Real Estate
Owned Assets whose financial results are consolidated under GAAP with the
financial results of Borrower on the consolidated financial statements of
Borrower, but whose ownership interests are not wholly-owned by a Collateral LLC
or Collateral SPV.

 

Section 1.1.                                 Accounting Terms and
Determinations.  Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared in accordance with GAAP applied on a basis consistent (except for
changes concurred in by the Borrower’s independent public accountants) with the
most recent audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries delivered to the Administrative Agent; provided that,
if the Borrower notifies the Administrative Agent that the Borrower wishes to
amend any covenant in Article V to eliminate the effect of any change in GAAP on
the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Banks wish to amend Article V for such purpose), then
the Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
reasonably satisfactory to the Borrower and the Required Banks (provided that,
notwithstanding anything to the contrary herein, all accounting or financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to any election under Financial
Accounting Standards Board’s Accounting Standards Codification (“ASC”) Topic
825, Financial Instruments (or any other ASC Topic having a similar effect to
value any Indebtedness or other liabilities of any Group Member at “fair
value”)).

 

Section 1.2.                                 Types of Borrowings. The term
“Borrowing” denotes the aggregation of Loans of one or more Banks to be made to
the Borrower pursuant to Article II on the Closing Date, all of which Loans are
of the same type (subject to Article VIII) and, except in the case of Base Rate
Loans, have the same Interest Period.

 

20

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE LOANS

 

Section 2.1.                                 Commitments to Lend.  (a)  Each
Bank severally agrees, on the terms and conditions set forth in this Agreement,
to make a Loan in Dollars to the Borrower on the Closing Date in a principal
amount equal to such Bank’s Existing Bank Commitment and/or Funding Bank
Commitment, as applicable.  Any amount of Loans repaid or prepaid may not be
reborrowed.

 

(b)                                 The Loans may from time to time be (i)
Eurodollar Loans or (ii) Base Rate Loans or (iii) a combination thereof, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Section 2.2 and Section 2.6.

 

Section 2.2.                                 Notice of Borrowing.  The Borrower
shall give the Administrative Agent a Notice of Borrowing (which Notice of
Borrowing must be received by the Administrative Agent prior to 10:00 a.m., New
York City time, one Business Day (in the case of Base Rate Loans) and two
Business Days’ notice (in the case of Eurodollar Loans) prior to the anticipated
Closing Date) requesting that the Banks make the Loans on the Closing Date and
specifying:

 

(i)                                     the amount to be borrowed;

 

(ii)                                  whether the Loans comprising such
Borrowing are to be Base Rate Loans or Eurodollar Loans;

 

(iii)                               in the case of a Eurodollar Borrowing, the
duration of the Interest Period applicable thereto, subject to the provisions of
the definition of Interest Period; and

 

(iv)                              payment instructions for delivery of such
Borrowing.

 

Section 2.3.                                 Notice to Banks; Funding of Loans.

 

(a)                                 Upon receipt of a Notice of Borrowing from
the Borrower in accordance with Section 2.2 hereof, the Administrative Agent
shall, on the date such Notice of Borrowing is received by the Administrative
Agent, notify each applicable Bank of the contents thereof and of such Bank’s
share of such Borrowing and of the interest rate applicable thereto and such
Notice of Borrowing shall not thereafter be revocable by the Borrower, unless
the Borrower shall pay any applicable expenses pursuant to Section 2.15.

 

(b)                                 Not later than 12:00 p.m. (New York City
time) on the Closing Date, each Bank funding a Loan hereunder pursuant a
“Funding Bank” Addendum shall make available its Pro Rata Share of such
Borrowing in Federal funds immediately available in New York, New York, to the
Administrative Agent at its address referred to in Section 9.1.

 

(c)                                  Unless the Administrative Agent shall have
received notice from a Bank prior to the Closing Date that such Bank will not
make available to the Administrative Agent such Bank’s share of a Borrowing, the
Administrative Agent may assume that such Bank has

 

21

--------------------------------------------------------------------------------


 

made such share available to the Administrative Agent on the Closing Date
accordance with this Section 2.3 and the Administrative Agent may, in reliance
upon such assumption, but shall not be obligated to, make available to the
Borrower on such date a corresponding amount on behalf of such Bank.  If and to
the extent that such Bank shall not have so made such share available to the
Administrative Agent, such Bank agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon, at
the Federal Funds Rate, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent. If such Bank shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Bank’s Loan included in such
Borrowing for purposes of this Agreement.  If such Bank shall not pay to the
Administrative Agent such corresponding amount after reasonable attempts are
made by the Administrative Agent to collect such amounts from such Bank, the
Borrower agrees to repay to the Administrative Agent forthwith on demand such
corresponding amounts together with interest thereto, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at the interest rate applicable thereto one
(1) Business Day after demand. Nothing contained in this Section 2.3(c) shall be
deemed to reduce the Commitment of any Bank or in any way affect the rights of
the Borrower with respect to the Administrative Agent.  The failure of any Bank
to make available to the Administrative Agent such Bank’s share of any Borrowing
in accordance with Section 2.3(b) hereof shall not relieve any other Bank of its
obligations to fund its Commitment, in accordance with the provisions hereof.

 

(d)                                 Subject to the provisions hereof, the
Administrative Agent shall make available each Borrowing to the Borrower in
Federal funds immediately available in accordance with, and on the date set
forth in, the applicable Notice of Borrowing.

 

Section 2.4.                                 Repayment of Loans.  The Loans
shall be repaid in equal consecutive quarterly installments, each due on the
last Business Day of each calendar quarter (except for the last such
installment), beginning with the calendar quarter ending on December 31, 2012,
in an amount equal to one quarter of one percent (0.25%) of the original
principal amount of the Loans (as adjusted to reflect any prepayments thereof),
with the remaining balance thereof payable on the Maturity Date.

 

Section 2.5.                                 Notes

 

(a)                                 Each Bank may, by notice to the Borrower and
the Administrative Agent, request that each of its Loans be evidenced by a Note
in an amount equal to the aggregate unpaid principal amount of such Loans. Any
additional costs incurred by the Administrative Agent, the Borrower or the Banks
in connection with preparing such a Note shall be at the sole cost and expense
of the Bank requesting such Note. In the event any Loans evidenced by such a
Note are paid in full prior to the Maturity Date, any such Bank shall return
such Note to the Borrower.  Each such Note shall be in substantially the form of
Exhibit D hereto.  Upon the execution and delivery of any such Note, any
existing Note payable to such Bank shall be returned to the Borrower and
replaced or modified accordingly.  Each reference in this Agreement to the
“Note” of such Bank shall be deemed to refer to and include any or all of such
Notes, as the context may require.

 

22

--------------------------------------------------------------------------------


 

(b)                                 Upon receipt of any Bank’s Note pursuant to
Section 3.1(a), the Administrative Agent shall forward such Note to such Bank. 
Such Bank shall record the date, amount, currency, type and maturity of each
Loan made by it and the date and amount of each payment of principal made by the
Borrower, with respect thereto, and may, if such Bank so elects in connection
with any transfer or enforcement of its Note, endorse on the appropriate
schedule appropriate notations to evidence the foregoing information with
respect to each such Loan then outstanding; provided that the failure of such
Bank to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Notes.  Each Bank is hereby
irrevocably authorized by the Borrower so to endorse its Note and to attach to
and make a part of its Note a continuation of any such schedule as and when
required.

 

(c)                                  There shall be no more than ten (10)
Eurodollar Group of Loans outstanding at any one time.

 

Section 2.6.                                 Method of Electing Interest Rates. 
(a)  The Loans included in each Borrowing shall bear interest initially at the
type of rate specified by the Borrower in the applicable Notice of Borrowing. 
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject in each case to the
provisions of Article VIII), as follows:

 

(i)                                     if such Loans are Base Rate Loans, the
Borrower may elect to convert all or any portion of such Loans to Eurodollar
Loans as of any Eurodollar Business Day;

 

(ii)                                  if such Loans are Eurodollar Loans, the
Borrower may elect to convert all or any portion of such Loans to Base Rate
Loans and/or elect to continue all or any portion of such Loans as Eurodollar
Loans for an additional Interest Period or additional Interest Periods, in each
case effective on the last day of the then current Interest Period applicable to
such Loans, or on such other date designated by the Borrower in the Notice of
Interest Rate Election, provided the Borrower shall pay any losses pursuant to
Section 2.14.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Eurodollar
Business Days prior to, but excluding, the effective date of the conversion or
continuation selected in such notice.  A Notice of Interest Rate Election may,
if it so specifies, apply to only a portion of the aggregate principal amount of
the relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group of Loans, (ii) the portion to which such
Notice of Interest Rate Election applies, and the remaining portion to which it
does not apply, are each in the minimum amounts required hereby, (iii) no Loan
may be continued as, or converted into, a Eurodollar Loan when any Event of
Default has occurred and is continuing, provided, however, that if and for so
long as the Borrower shall have an Investment Grade Rating from S&P and Moody’s,
if the Borrower shall so request and the Required Banks shall so elect, then a
Loan may be continued as, or converted into, a Eurodollar Loan when any Event of
Default has occurred and is continuing, and (iv) no Interest Period shall extend
beyond the Maturity Date.

 

(b)                                 Each Notice of Interest Rate Election shall
specify:

 

(i)                                     the Group of Loans (or portion thereof)
to which such notice applies;

 

23

--------------------------------------------------------------------------------


 

(ii)                                  the date on which the conversion or
continuation selected in such notice is to be effective, which shall comply with
the applicable clause of subsection (a) above;

 

(iii)                               if the Loans comprising such Group of Loans
are to be converted, the new type of Loans and, if such new Loans are Eurodollar
Loans, the duration of the initial Interest Period applicable thereto; and

 

(iv)                              if such Loans are to be continued as
Eurodollar Loans for an additional Interest Period, the duration of such
additional Interest Period.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)                                  Upon receipt of a Notice of Interest Rate
Election from the Borrower pursuant to subsection (a) above, the Administrative
Agent shall notify each Bank with Loans affected thereby the same day as it
receives such Notice of Interest Rate Election of the contents thereof and the
interest rates determined pursuant thereto and such notice shall not thereafter
be revocable by the Borrower.  If the Borrower fails to deliver a timely Notice
of Interest Rate Election to the Administrative Agent for any Group of
Eurodollar Loans, such Loans shall be converted into Base Rate Loans on the last
day of the then current Interest Period applicable thereto.

 

Section 2.7.                                 Interest Rates.

 

(a)                                 Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until the date it is repaid or converted into a Eurodollar Loan pursuant
to Section 2.6, at a rate per annum equal to sum of the Base Rate plus the
Applicable Margin for Base Rate Loans for such day.

 

(b)                                 Each Eurodollar Loan shall bear interest on
the outstanding principal amount thereof, for each day during the Interest
Period applicable thereto, at a rate per annum equal to the sum of the
Applicable Margin for Eurodollar Loans for such day plus the Eurodollar Rate
applicable to such Interest Period.

 

(c)                                  In the event that, and for so long as, any
Event of Default shall have occurred and be continuing, any overdue principal
amount of the Loans and, to the extent permitted under applicable law, overdue
interest and fees in respect of all Loans, shall bear interest at the annual
rate equal to the sum of the Base Rate and the Applicable Margin for Base Rate
Loans and two percent (2%), or, if any Loan shall have been continued as, or
converted into, a Eurodollar Loan, then, as to such Loan only, the sum of the
Eurodollar Rate applicable to such Loan and the Applicable Margin for Eurodollar
Loans, and two percent (2%) (collectively, the “Default Rate”).

 

(d)                                 The Administrative Agent shall determine
each interest rate applicable to the Loans hereunder.  The Administrative Agent
shall give prompt notice to the Borrower and the Banks of each rate of interest
so determined, and its determination thereof shall be conclusive in the absence
of demonstrable error.

 

24

--------------------------------------------------------------------------------


 

(e)                                  Interest on all Loans bearing interest at
the Base Rate shall be payable in arrears on the first Business Day of each
calendar month. Interest on all Loans bearing interest based on the Eurodollar
Rate shall be payable in arrears on the last Eurodollar Business Day of the
applicable Interest Period.

 

Section 2.8.                                 Fees.

 

(a)                                 Upfront Fee; Other Fees. The Borrower agrees
to pay to the Administrative Agent, for the account of the Banks, such fees as
have been agreed upon by the Borrower and the Administrative Agent prior to the
Closing Date.  The Borrower agrees to pay to the Administrative Agent for its
own account and the account of the Agents such fees as may from time to time be
separately agreed upon among the Borrower and such Agents.

 

(b)                                 Fees Non-Refundable. All fees set forth in
this Section 2.8 shall be deemed to have been earned on the date payment is due
in accordance with the provisions hereof and shall be non-refundable.  The
obligation of the Borrower to pay such fees in accordance with the provisions
hereof shall be binding upon the Borrower and shall inure to the benefit of the
Administrative Agent and the Banks regardless of whether any Loans are actually
made.

 

Section 2.9.                                 Maturity Date. Any Loans
outstanding on the Maturity Date (together with accrued interest thereon and all
other Obligations) shall be due and payable on such date.

 

Section 2.10.                          Optional Prepayments.

 

(a)                                 The Borrower may, subject to the
requirements of Section 2.10(c) below and upon at least one (1) Business Day’s
notice to the Administrative Agent (which notice shall be substantially in the
form of Exhibit I hereto), prepay any Group of Base Rate Loans, in whole at any
time, or from time to time in part in amounts aggregating $1,000,000 or more, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment.  Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Banks included in such Group of Loans or
Borrowing and shall be applied to the remaining installments required to be paid
pursuant to Section 2.4 in the direct order of maturity.

 

(b)                                 The Borrower may, subject to the
requirements of Section 2.10(c) below and upon at least three (3) Eurodollar
Business Days’ notice to the Administrative Agent, given no later than 1:00 p.m.
(New York time) prepay all, or from time to time in part in amounts aggregating
$5,000,000 or more, any Group of Eurodollar Loans as of the last day of the
Interest Period applicable thereto.  Except as provided in Article VIII, the
Borrower may not prepay all or any portion of the principal amount of any
Eurodollar Loan prior to the end of the Interest Period applicable thereto
unless the Borrower shall also pay any applicable expenses pursuant to Section
2.14. Any such prepayment notice shall be given on or prior to the third (3rd)
Eurodollar Business Day prior to, but excluding, the date of prepayment to the
Administrative Agent. Each such optional prepayment shall be applied to prepay
ratably the Loans of the Banks included in any Group of Eurodollar Loans and
shall be applied to the

 

25

--------------------------------------------------------------------------------


 

remaining installments required to be paid pursuant to Section 2.4 in the direct
order of maturity.

 

(c)           In the event that, on or prior to the first anniversary of the
Closing Date, the Borrower (x) makes any prepayment of Loans in connection with
any Repricing Transaction, or (y) effects any amendment of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each Bank, (I) in the case of
clause (x), a prepayment premium of 1% of the amount of the Loans being prepaid
and (II) in the case of clause (y), a payment equal to 1% of the aggregate
amount of the applicable Loans outstanding immediately prior to such amendment.

 

(d)           Any amounts so prepaid pursuant to this Section 2.10(a) may not be
borrowed or reborrowed.

 

Section 2.11.         Mandatory Prepayments.

 

(a)           100% of Principal Collateral Payments received by or on behalf of
any Loan Party during the period from and including (x) initially, the Closing
Date through and including October 31, 2012 and (y) thereafter, (i) the first
day of each month through and including the fifteenth day of each month and (ii)
the sixteenth day of each month through and including the last day of each month
(each such period, a “Collection Period”) shall be applied no later than four
Business Days following such Collection Period toward the prepayment of the
Loans; provided, however, (x) to the extent the Coverage Ratio at the time of
any Principal Collateral Payment, as set forth in the most recent Monthly
Collateral Report delivered as of the date of such Principal Collateral Payment,
is greater than 1.375 to 1.00 but less than or equal to 1.50 to 1.00, then, no
later than four Business Days following the applicable Collection Period, 50% of
such Principal Collateral Payment shall be applied towards the prepayment of the
Loans and (y) to the extent the Coverage Ratio at the time of any Principal
Collateral Payment, as set forth in the most recent Monthly Collateral Report
delivered as of the date of such Principal Collateral Payment, is greater than
1.50 to 1.00, then 0% of such Principal Collateral Payment shall be applied
towards the prepayment of the Loans; provided further, that to the extent any
such Principal Collateral Payment in respect of any item of Collateral exceeds
the then Designated Valuation Amount for such asset, the Loan Parties may retain
the amount of such excess that represents a Loan Party Investment for such
asset.

 

(b)           Each mandatory prepayment pursuant to this Section 2.11 and
Section 2.4 shall be applied ratably according to the outstanding principal
amount of the Loans then held by the Banks and shall be applied to the remaining
installments required to be paid pursuant to Section 2.4 in the direct order of
maturity.  The application of any mandatory prepayment pursuant to this Section
2.11 shall be made, first, to Base Rate Loans, and second, to Eurodollar Loans. 
Each prepayment of the Loans under this Section 2.11 shall be accompanied by
accrued and unpaid interest thereon to the date of such prepayment on the amount
so prepaid.

 

Section 2.12.         General Provisions as to Payments.

 

26

--------------------------------------------------------------------------------


 

(a)           The Borrower shall make each payment of the principal of and
interest on the Loans and fees hereunder, without set-off or counterclaim, by
initiating a wire transfer not later than 12:00 Noon (New York City time) on the
date when due, of Federal funds immediately available in New York, New York, to
the Administrative Agent at its address referred to in Section 9.1, it being
understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
maintained at the Administrative Agent shall constitute the making of such
payment to the extent of such funds held in such account.  The Administrative
Agent will promptly (and in any event within one (1) Business Day after receipt
thereof) distribute to each Bank its ratable share in accordance with the amount
of such Bank’s relevant outstanding Loans, of each such payment received by the
Administrative Agent for the account of the Banks.  If and to the extent that
the Administrative Agent shall receive any such payment for the account of the
Banks on or before 11:00 a.m. (New York City time) on any Business Day (or
Eurodollar Business Day, as applicable), and the Administrative Agent shall not
have distributed to any Bank its applicable share of such payment on such day,
the Administrative Agent shall distribute such amount to such Bank together with
interest thereon, for each day from the date such amount should have been
distributed to such Bank until the date the Administrative Agent distributes
such amount to such Bank, at the Federal Funds Rate.  Whenever any payment of
principal of, or interest on the Base Rate Loans or of fees shall be due on a
day which is not a Business Day, the date for payment thereof shall be extended
to the next succeeding Business Day.  Whenever any payment of principal of, or
interest on, the Eurodollar Loans shall be due on a day which is not a
Eurodollar Business Day, the date for payment thereof shall be extended to the
next succeeding Eurodollar Business Day unless such Eurodollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the immediately preceding Eurodollar Business Day.  If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

 

(b)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
the Borrower shall not have so made such payment, each Bank shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

 

Section 2.13.         Non-Pro Rata Prepayments.  Notwithstanding anything to the
contrary herein the Borrower, with the consent of the Banks whose Loans are to
be prepaid pursuant to this Section 2.13, shall be permitted to make non-pro
rata optional prepayments or purchases (subject to Section 9.6(c)) of Loans;
provided that (i) the Loans so prepaid or purchased are immediately cancelled,
(ii) in the case of any such prepayment pursuant to this Section 2.13 only, such
prepayment is effected pursuant to a “Dutch auction” in accordance with
procedures reasonably satisfactory to the Arranger to ensure that each Bank has
an opportunity to participate in such prepayment on a ratable basis in
proportion to the respective amounts of

 

27

--------------------------------------------------------------------------------


 

Loans offered by each Bank at the relevant price and (iii) at the time of any
such prepayment, or in the case of a purchase, at the time the trade with
respect thereto is entered into, no Default or Event of Default has occurred or
is continuing.

 

Section 2.14.         Funding Losses. If the Borrower makes any payment of
principal with respect to any Eurodollar Loan (pursuant to Article II, Article
VI or Article VIII or otherwise) on any day other than the last day of the
Interest Period applicable thereto, or if the Borrower fails to borrow any
Eurodollar Loans after notice has been given to any Bank in accordance with
Section 2.3(a), or if the Borrower shall deliver a Notice of Interest Rate
Election specifying that a Eurodollar Loan shall be converted on a date other
than the first (1st) day of the then current Interest Period applicable thereto,
the Borrower shall reimburse each Bank within 15 days after certification by
such Bank of such loss or expense (which shall be delivered by each such Bank to
the Administrative Agent for delivery to the Borrower) for any resulting loss
(based on interest only, exclusive of fees, if any) or expense incurred by it
(or by an existing Participant in the related Loan), including, without
limitation, any loss incurred in obtaining, liquidating or employing deposits
from third parties, but excluding loss of margin for the period after any such
payment or failure to borrow, provided that such Bank shall have delivered to
the Administrative Agent and the Administrative Agent shall have delivered to
the Borrower a certification as to the amount of such loss or expense, which
certification shall set forth in reasonable detail the basis for and calculation
of such loss or expense and shall be conclusive in the absence of demonstrable
error.

 

Section 2.15.         Computation of Interest and Fees. With respect to Base
Rate Loans, the rate of interest on which is calculated based on the Prime Rate
hereunder, interest thereon shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day).  All other interest and
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

 

Section 2.16.         Use of Proceeds. The Borrower shall use the proceeds of
the Loans to repay the loans and other amounts outstanding under the Existing
Credit Agreement together with related fees and expenses.

 

Section 2.17.         Payments.  If any Bank shall fail to make any payment
required to be made by it pursuant to Section 2.3(c) or Section 7.6, then the
Administrative Agent may, in its sole discretion (notwithstanding any contrary
provision of this Agreement), apply any amounts thereafter received by it from
any Loan Party for the account of such Bank to satisfy such Bank’s obligations
under such Sections until all such unsatisfied obligations are fully paid.

 

Section 2.18.         Collateral.  (a)  The Obligations shall, at all times, be
secured by a perfected first priority security interest in the Collateral.

 

(b)           On the Closing Date, the Aggregate Valuation Amount of Collateral
shall not be less than $2,275,000,000.

 

28

--------------------------------------------------------------------------------


 

(c)       The Borrower shall be entitled to withdraw (including the appropriate
release of liens) the Collateral (i) in connection with any payment or
prepayment in satisfaction of such Collateral, (ii) in connection with any sale
to a third party or other monetization of Collateral (that is not a payment or
prepayment) (any such sale or monetization, a “Third Party Sale”), provided that
in connection with any such Third Party Sale and after giving effect thereto,
either (I) no Material Default or Event of Default shall have occurred and be
continuing, or (II) a Material Default or Event of Default shall have occurred
and be continuing, but such Third Party Sale is consummated pursuant to a
binding commitment entered into at a time that no Material Default or Event of
Default had occurred and was continuing or would have resulted therefrom (it
being understood that the proceeds of any such Third Party Sale shall be applied
in accordance with Section 2.11) or (iii) to the extent an item of Collateral is
beneficially owned in part by a third party, following the collection of all
payments or other amounts owing to a Loan Party such that the beneficial
interest owned by such third party then constitutes the entire remaining
interest in such asset (such item, after giving effect to such collection,
“Third Party Collateral”).  Such withdrawal, and where appropriate release of
lien, shall be effected in accordance with Section 9.17 and the Collateral
Documents

 

In addition to withdrawals of Collateral otherwise permitted pursuant to this
Agreement or any other Loan Document, promissory notes and related transfer
documents, if any, constituting part of any Collateral (and any related
collateral) if requested by the Borrower at any time prior to the commencement
of a Foreclosure (as defined in the Security Agreement) in respect thereof,
shall be released by the Administrative Agent to the custody of the Borrower,
the applicable Grantor or its agents in escrow pending any enforcement action,
exercise of rights or other customary actions in lieu of enforcement or for the
purpose of correction of defects, if any, in each case in respect of any such
promissory notes and related collateral.  It is understood and agreed that any
Collateral released pursuant to the foregoing sentence shall remain Collateral
except in connection with a withdrawal otherwise permitted pursuant to this
Agreement or any other Loan Document.

 

ARTICLE III

 

CONDITIONS

 

Section 3.1.           Closing.  The Closing Date shall occur on the date when
each of the following conditions is satisfied (or waived in writing by the
Administrative Agent and the Banks), each document to be dated the Closing Date
unless otherwise indicated:

 

(a)           the Borrower as of the Closing Date shall have executed and
delivered to the Administrative Agent a Note or Notes for the account of each
Bank requesting the same dated the Closing Date and complying with the
provisions of Section 2.5;

 

(b)           (i) the Borrower and the Administrative Agent, the Syndication
Agent and the Documentation Agent shall each have duly executed and delivered to
the Administrative Agent a counterpart to this Agreement and (ii) each Bank with
a Commitment shall each have duly executed and delivered to the Administrative
Agent a Bank Addendum,

 

29

--------------------------------------------------------------------------------


 

which Bank Addenda represent Commitments in an aggregate principal amount of
$1,830,000,000;

 

(c)           each Guarantor shall have executed and delivered to the
Administrative Agent a duly executed original of the Guarantee Agreement;

 

(d)           each Grantor and the Administrative Agent shall have executed and
delivered to the Administrative Agent a duly executed original of the Security
Agreement and each other Collateral Document and each issuer of equity interests
pledged pursuant to the Security Agreement shall have executed and delivered to
the Administrative Agent an Acknowledgment and Consent in the form attached to
the Security Agreement;

 

(e)           the Administrative Agent shall have received duly executed
Affiliate Subordination Agreements;

 

(f)            the Administrative Agent shall have received any notes or other
evidence of Indebtedness (if any) representing Collateral pledged under the
Security Agreement and required to be delivered thereunder as of the Closing
Date and appropriate transfer documents with respect to any Loan Assets included
in the Collateral as of the Closing Date, signed in blank by the appropriate
Collateral SPV, the Collateral Account (as defined in the Security Agreement)
shall have been established; and, each document (including, without limitation,
any Uniform Commercial Code financing statement to be filed in the jurisdiction
of organization of each Grantor) required by the Security Agreement or under law
or reasonably requested by the Administrative Agent to be filed, registered,
recorded or delivered in order to create or perfect the Liens intended to be
created under the Security Agreement shall have been delivered to the
Administrative Agent in proper form for filing, registration or recordation (if
applicable);

 

(g)           the Administrative Agent shall have received opinions of (i)
Clifford Chance US LLP, special counsel for the Borrower,  (ii) Geoffrey Dugan,
Esq., in-house counsel for the Borrower and (iii) Venable LLP, special Maryland
counsel to the Borrower, each acceptable to the Administrative Agent, the Banks
and their counsel;

 

(h)           the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower, each Collateral SPV, each Collateral LLC the equity interests in which
are pledged as Collateral and any other Guarantor as of the Closing Date, the
authority for and the validity of this Agreement and the other Loan Documents,
the incumbency of officers executing this Agreement and the other Loan Documents
and any other matters relevant hereto, all in form and substance satisfactory to
the Administrative Agent.  Such documentation shall include, without limitation,
the articles of incorporation, certificate of formation or similar
organizational document of each such entity, as amended, modified or
supplemented on or prior to the Closing Date, certified to be true, correct and
complete by a senior officer of such entity as of the Closing Date, together
with a good standing certificate as to each such entity from the Secretary of
State (or the equivalent thereof) of its jurisdiction of organization, to be
dated as of a date within the same calendar month as the Closing Date.  Any such
organizational documents of each Collateral SPV and each Collateral LLC shall
provide for, and require that

 

30

--------------------------------------------------------------------------------


 

there at all times be, a special director or member whose consent would be
required for a bankruptcy filing by such Collateral SPV or Collateral LLC or for
the transfer of any equity interests therein (other than the sale of such equity
interests in a transaction permitted under the Loan Documents) and shall
otherwise be satisfactory to the Administrative Agent;

 

(i)            the Borrower shall have executed a solvency certificate
acceptable to the Administrative Agent;

 

(j)            the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 2.2, unless otherwise specified,
in sufficient counterparts, satisfactory in form and substance to the
Administrative Agent in its reasonable discretion;

 

(k)           the Borrower and each other Loan Party shall have taken all
actions required to authorize the execution and delivery of (i) in the case of
the Borrower, this Agreement and (ii) in the case of each Loan Party, any other
Loan Document to which it is a party and the performance thereof by the Borrower
or such Loan Party, as applicable;

 

(l)            the Banks shall be satisfied that the Borrower is not subject to
any present or contingent Environmental Claim which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect on the Borrower,
and the Borrower shall have delivered to the Administrative Agent a certificate
of a senior officer of the Borrower so stating;

 

(m)          (i) the Administrative Agent shall have received, on or before the
Closing Date, (x) for its and any other Bank’s account, all fees due and payable
pursuant to Section 2.8 on or before the Closing Date and (y) all other fees
required to be paid and all expenses for which invoices have been presented and
(ii) the reasonable and documented fees and expenses accrued through the Closing
Date of Simpson Thacher & Bartlett LLP shall have been paid to Simpson Thacher &
Bartlett LLP;

 

(n)           (i) the Administrative Agent shall have received satisfactory
evidence that the Existing Credit Agreement shall have been terminated and all
amounts thereunder shall have been paid in full, and (ii) satisfactory
arrangements shall have been made for the termination of all Liens granted in
connection therewith;

 

(o)           the Borrower shall have delivered copies of all consents, licenses
and approvals (subject to Section 4.3), if any, required in connection with the
execution, delivery and performance by the Borrower or any Guarantor, or the
validity and enforceability, of the Loan Documents, or in connection with any of
the transactions contemplated thereby, and such consents, licenses and approvals
shall be in full force and effect;

 

(p)           no Default or Event of Default shall have occurred and be
continuing before or immediately after giving effect to the transactions
contemplated hereby;

 

(q)           the Borrower shall have delivered a certificate in form acceptable
to the Administrative Agent showing compliance with the requirements of Section
5.17 as of the Closing Date;

 

31

--------------------------------------------------------------------------------


 

(r)            the Borrower shall have delivered Projections which shall include
(x) the Borrower’s projected sources and uses of cash (and the timing thereof)
through a date that is on or after the Maturity Date and (y) that such sources
are at all times sufficient for such uses;

 

(s)            the Administrative Agent shall have received a report
substantially in the form of the Monthly Collateral Report, reflecting a
Coverage Ratio (after giving effect to the Borrowing of the Loans) of not less
than 1.25 to 1.00;

 

(t)            the representations and warranties of the Loan Parties contained
in the Loan Documents shall be true and correct in all material respects (or if
qualified by “materiality,” “material adverse effect” or similar language, in
all respects (after giving effect to such qualification)) on and as of the
Closing Date both before and after giving effect to the transactions
contemplated hereby;

 

(u)           the Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 5.16 or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent;

 

(v)           the Borrower shall have delivered to the Administrative Agent a
Deposit Account Control Agreement in connection with any Collateral SPV Deposit
Accounts and any Collateral LLC Deposit Accounts (including any Collateral SPV
Deposit Accounts or any Collateral LLC Deposit Accounts established for the
purpose of holding any currency other than Dollars) required to be delivered
pursuant to the Security Agreement, in each case, in form and substance
reasonably acceptable to the Administrative Agent, and (ii) any Deposit Account
Control Agreement or Securities Account Control Agreement in connection with the
Collateral Account (as defined in the Security Agreement) (including any
Collateral Account established for the purpose of holding any currency other
than Dollars) required to be delivered pursuant to the Security Agreement, in
each case, in form and substance reasonably acceptable to the Administrative
Agent; and

 

(w)          any Bank that so reasonably requests (in writing) at least two
Business Days prior to the Closing Date shall have received, through the
Administrative Agent, all U.S.A. PATRIOT Act information required under Section
9.15.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent and each of the other Banks which is
or may become a party to this Agreement to make the Loans, the Borrower makes
the following representations and warranties as of the Closing Date.  Such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the other Loan Documents and the making
of the Loans.

 

Section 4.1.           Existence and Power. Each of the Loan Parties is a
corporation, limited liability company or limited partnership, as applicable,
duly organized or

 

32

--------------------------------------------------------------------------------


 

incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation and has all powers and all
material governmental licenses, authorizations, consents and approvals required
to own its property and assets and carry on its business as now conducted or as
it presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect.

 

Section 4.2.           Power and Authority; Enforceable Obligation. Each of the
Loan Parties has the requisite power and authority to execute, deliver and carry
out the terms and provisions of each of the Loan Documents to which it is a
party and has taken all necessary action, if any, to authorize the execution and
delivery on its behalf and its performance of the Loan Documents to which it is
a party.  Each of the Loan Parties has duly executed and delivered each Loan
Document to which it is a party in accordance with the terms of this Agreement,
and each such Loan Document constitutes (or, upon execution and delivery
thereof, will constitute) its legal, valid and binding obligation, enforceable
in accordance with the terms thereof, except as enforceability may be limited by
applicable insolvency, bankruptcy or other similar laws affecting creditors
rights generally, or general principles of equity, whether such enforceability
is considered in a proceeding in equity or at law.

 

Section 4.3.           No Violation. Neither the execution, delivery or
performance by or on behalf of any Loan Party of the Loan Documents to which it
is a party, nor compliance by any such Loan Party with the terms and provisions
thereof nor the consummation of the transactions contemplated by such Loan
Documents, (i) will contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (other than Liens created under the Collateral Documents) upon any of
the property or assets of the Borrower or any of its Consolidated Subsidiaries
pursuant to the terms of, any indenture, mortgage, deed of trust, or other
agreement or other instrument to which the Borrower (or any partnership of which
the Borrower is a partner) or any of its Consolidated Subsidiaries is a party or
by which it or any of its property or assets is bound or to which it is subject,
or (iii) will cause a default by any Loan Party under any organizational
document of any Person in which such Loan Party has an interest, or cause a
material default under such Person’s agreement or certificate of limited
partnership, the consequences of which conflict, contravention, breach or
default under the foregoing clauses (i), (ii) or (iii) would (x) have a Material
Adverse Effect (provided, however, that for purposes of determining whether the
consequences of a conflict, contravention, breach or default under clause (ii)
of this Section 4.3 would have a Material Adverse Effect, clause (ii) of the
definition of the term “Material Adverse Effect” shall be modified to read as
follows: “(ii) the ability of the Administrative Agent or the Banks to enforce
the Loan Documents in a manner that materially and adversely affects the rights
of the Administrative Agent or the Banks thereunder”), or (y) result in or
require the creation or imposition of any Lien whatsoever upon any Collateral
(except as contemplated herein).

 

Section 4.4.           Financial Information. (a) The consolidated financial
statements of the Borrower and its Consolidated Subsidiaries (i) as of December
31, 2011, and for the Fiscal Year then ended, reported on by
PricewaterhouseCoopers LLP, and (ii) as of June

 

33

--------------------------------------------------------------------------------


 

30, 2012, and for the six month period then ended, in each case fairly presents,
in conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and the consolidated results of
operations and cash flows for such Fiscal Year or such period, as applicable.

 

(b)           Since December 31, 2011, (i) except as may have been disclosed in
writing to the Banks prior to the Effective Date, nothing has occurred having a
Material Adverse Effect, and (ii) except (x) as set forth on Schedule 4.4(b) and
(y) for the incurrence of Loans hereunder on the Closing Date, the Loan Parties
have not incurred any material Indebtedness or guaranteed any material
Indebtedness on or before the Closing Date.

 

Section 4.5.           Litigation. There is no action, suit or proceeding
pending against, or to the knowledge of the Borrower threatened against or
affecting, (i) the Borrower or any of its Consolidated Subsidiaries, (ii) the
Loan Documents or any of the transactions contemplated by the Loan Documents or
(iii) any of the assets of the Borrower or any of its Consolidated Subsidiaries,
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable possibility of an adverse decision which could,
individually, or in the aggregate have a Material Adverse Effect or which in any
manner draws into question the validity of this Agreement or the other Loan
Documents.

 

Section 4.6.           Compliance with ERISA.  (a)  Except as set forth on
Schedule 4.6(a) attached hereto, neither the Borrower nor any other Loan Party
is a member of or has entered into, maintained, contributed to, or been required
to contribute to, or may incur any liability with respect to any Plan or
Multiemployer Plan. Except as could not be reasonably expected to have a
Material Adverse Effect individually or in the aggregate (i) there has been no
filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standards with respect to any
Plan; (ii) there has been no failure to make by its due date any required
installment under Section 430(j) of the Code with respect to any Plan nor a
failure by the Borrower nor any other Loan Party nor any member of the ERISA
Group to make any required contribution to a Multiemployer Plan; (iii) there has
been no determination that any Plan is or is expected to be in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA); (iv)
the present value of all accrued benefits under each Plan (determined based on
the assumptions used by such Plans pursuant to Section 430(h) of the Code) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed by more than an immaterial amount
the value of the assets of such Plan (as determined pursuant to Section 430(g)
of the Code) allocable to such accrued benefits, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of ASC Topic 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than an immaterial amount the fair market value of the assets of all such
underfunded Plans; (v) each employee benefit plan maintained by the Borrower or
any of its Subsidiaries or any Plan which is intended to qualify under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service indicating that such employee benefit plan or Plan is
so qualified and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code or an application for such a letter is currently pending before the
Internal Revenue Service and, to the knowledge of Borrower, nothing has occurred
subsequent to the issuance of the determination letter which

 

34

--------------------------------------------------------------------------------


 

would cause such employee benefit plan or Plan to lose its qualified status; and
(vi) no liability to the PBGC (other than required premium payments), the
Internal Revenue Service, any employee benefit plan and Plan or any trust
established under Title IV of ERISA has been or is expected to be incurred by
any member of the ERISA Group.  The Borrower and its Subsidiaries have no
contingent liabilities with respect to any post retirement benefits under a
Welfare Plan, other than liability for continuation coverage described in
article 6 of Title 1 of ERISA, and except as could not be reasonably expected to
have a Material Adverse Effect.   In the event that at any time after the
Closing Date, the Borrower or any other Loan Party shall become a member of any
other material Plan or Multiemployer Plan, the Borrower promptly shall notify
the Administrative Agent thereof (and from and after such notice, Schedule
4.6(a) shall be deemed modified thereby).

 

(b)           No assets of the Borrower or any other Loan Party constitute
“assets” (within the meaning of ERISA or Section 4975 of the Code, including,
but not limited to, 29 C.F.R. § 2510.3-101 or any successor regulation thereto)
of an “employee benefit plan” within the meaning of Section 3(3) of ERISA or a
“plan” within the meaning of Section 4975(e)(1) of the Code.  In addition to the
prohibitions set forth in this Agreement and the other Loan Documents, and not
in limitation thereof, the Borrower covenants and agrees that the Borrower shall
not, and shall not permit any other Loan Party to, use any “assets” (within the
meaning of ERISA or Section 4975 of the Code, including but not limited to 29
C.F.R. § 2510.3101) of an “employee benefit plan” within the meaning of Section
3(3) of ERISA or a “plan” within the meaning of Section 4975(e)(1) of the Code
to repay or secure the Note, the Loan, or the Obligations.

 

Section 4.7.           Environmental.  (a)  The Borrower conducts reviews of the
effect of Environmental Laws on the business, operations and properties of the
Borrower and its Consolidated Subsidiaries when necessary in the course of which
it identifies and evaluates associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties presently owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, and any actual or potential
liabilities to third parties, including, without limitation, employees, and any
related costs and expenses).  On the basis of this review, the Borrower has
reasonably concluded that such associated liabilities and costs, including,
without limitation, the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.

 

(b)           Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect: (i) neither the Borrower nor any Guarantors has
received any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the facilities and properties owned,
leased or operated by the Borrower or any Guarantors (the “Properties”) or the
business operated by the Borrower or any Guarantor (the “Business”) that is not
fully and finally resolved, (ii) to the Borrower’s actual knowledge, after due
inquiry, no judicial proceeding or governmental or administrative action is
pending or, to the Borrower’s actual knowledge, after due inquiry, threatened,
under any Environmental Law to which the Borrower or any Guarantor is or will be
named as a party with respect to the Properties or the

 

35

--------------------------------------------------------------------------------


 

Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law or relating to Materials of
Environmental Concern with respect to the Business; and (iii) to the Borrower’s
actual knowledge, the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there are no Materials of Environmental
Concern at, under or about the Properties or violation of any Environmental Law
with respect to the Properties or the Business.

 

Section 4.8.           Taxes. The Borrower and its Consolidated Subsidiaries
have filed all U.S. federal income tax returns and all other material tax
returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower,
or any Consolidated Subsidiary, except (i) such taxes, if any, are being
contested in good faith by appropriate proceedings and are reserved against in
accordance with GAAP or (ii) such tax returns or such taxes, the failure to file
when due or to make payment when due and payable will not have, in the
aggregate, a Material Adverse Effect. The charges, accruals and reserves on the
books of the Borrower and its Consolidated Subsidiaries in respect of taxes or
other governmental charges are, in the opinion of the Borrower, adequate.

 

Section 4.9.           Full Disclosure. All information heretofore furnished by
the Borrower or any other Loan Party to the Administrative Agent or any Bank for
purposes of or in connection with this Agreement or any transaction contemplated
hereby or thereby is true and accurate in all material respects on the date as
of which such information is stated or certified; provided that, with respect to
projected financial information, the Borrower represents and warrants only that
such information represents the Borrower’s expectations regarding future
performance, based upon historical information and reasonable assumptions, it
being understood, however, that actual results may differ from the projected
results described in the financial projections.  The Borrower has disclosed to
the Banks in writing any and all facts which have or may have (to the extent the
Borrower can now reasonably foresee) a Material Adverse Effect.

 

Section 4.10.         Solvency. On the Closing Date and after giving effect to
the transactions contemplated hereby and by the other Loan Documents occurring
on the Closing Date, the Borrower and each other Loan Party, taken as a whole,
is Solvent.

 

Section 4.11.         Use of Proceeds. All proceeds of the Loans will be used by
the Borrower only in accordance with the provisions hereof.  Neither the making
of any Loan nor the use of the proceeds thereof will violate or be inconsistent
with the provisions of regulations T, U, or X of the Federal Reserve Board.

 

Section 4.12.         Governmental Approvals. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection with
the execution, delivery and performance by any Loan Party of any Loan Document
to which it is a party or the consummation of any of the transactions
contemplated thereby other than those that have already been duly made or
obtained

 

36

--------------------------------------------------------------------------------


 

and remain in full force and effect or those which, if not made or obtained,
would not have a Material Adverse Effect.

 

Section 4.13.         Investment Company Act. Neither the Borrower nor any other
Loan Party is (x) an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended, or (y) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

 

Section 4.14.         Principal Offices. As of the Closing Date, the principal
office, chief executive office and principal place of business of each Loan
Party is 1114 Avenue of the Americas, New York, NY 10036.

 

Section 4.15.         REIT Status. As of the date hereof, the Borrower is
qualified as a REIT.

 

Section 4.16.         Intellectual Property. The Borrower and each other Loan
Party has obtained and holds in full force and effect all patents, trademarks,
servicemarks, trade names, domain names, copyrights and other intellectual
property rights, free from burdensome restrictions, which are necessary for the
operation of its business as presently conducted, the impairment of which is
likely to have a Material Adverse Effect.

 

Section 4.17.         Judgments. As of the Closing Date, there are no final,
non-appealable judgments or decrees in an aggregate amount of $10,000,000 or
more entered by a court or courts of competent jurisdiction against the
Borrower, any other Loan Party or any Consolidated Subsidiary or, to the extent
such judgment would be recourse to the Borrower, any other Loan Party or any
Consolidated Subsidiary, any other Person (other than, in each case, judgments
as to which, and only to the extent, a reputable insurance company has
acknowledged coverage of such claim in writing or which have been paid or
stayed).

 

Section 4.18.         No Default. No Event of Default or, to the best of the
Borrower’s knowledge, Default exists under or with respect to any Loan Document
and neither the Borrower nor any other Loan Party is in default in any material
respect beyond any applicable grace period under or with respect to any other
material agreement, instrument or undertaking to which it is a party or by which
it or any of its property is bound in any respect, the existence of which
default is likely to result in a Material Adverse Effect.

 

Section 4.19.         Licenses, etc. Each of the Loan Parties has obtained and
does hold in full force and effect, all franchises, licenses, permits,
certificates, authorizations, qualifications, accreditation, easements, rights
of way and other consents and approvals which are necessary for the operation of
its businesses as presently conducted, the absence of which is likely to have a
Material Adverse Effect.

 

Section 4.20.         Compliance with Law. To the Borrower’s knowledge, each
Loan Party and each of its assets are in compliance in all respects with all
laws, rules, regulations, orders, judgments, writs and decrees, the failure to
comply with which is likely to have a Material Adverse Effect.

 

37

--------------------------------------------------------------------------------


 

Section 4.21.         No Burdensome Restrictions. Except as may have been
disclosed by the Borrower in writing to the Banks prior to the Closing Date or
that would otherwise be permitted under the Loan Documents, neither the Borrower
nor any other Loan Party is a party to any agreement or instrument or subject to
any other obligation or any charter or corporate or partnership restriction, as
the case may be, which, individually or in the aggregate, is likely to have a
Material Adverse Effect.

 

Section 4.22.         Brokers’ Fees. Neither the Borrower nor any other Loan
Party has dealt with any broker or finder with respect to the transactions
contemplated by this Agreement or otherwise in connection with this Agreement,
and neither the Borrower nor any other Loan Party has done any act, had any
negotiations or conversation, or made any agreements or promises which will in
any way create or give rise to any obligation or liability for the payment by
the Borrower or any other Loan Party of any brokerage fee, charge, commission or
other compensation to any party with respect to the transactions contemplated by
the Loan Documents, other than the fees payable to the Administrative Agent and
the Banks, and certain other Persons as previously disclosed to the
Administrative Agent.

 

Section 4.23.         Labor Matters. Except as disclosed on Schedule 4.6(a),
there are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower, any other Loan Party or any member of the ERISA
Group, and neither the Borrower nor any other Loan Party has suffered any
material strikes, walkouts, work stoppages or other material labor difficulty
within the last five years.

 

Section 4.24.         Insurance. The Loan Parties currently maintain 100%
replacement cost insurance coverage (subject to customary deductibles) in
respect of each of their Real Property Assets, as well as commercial general
liability insurance (including, without limitation, “builders’ risk” where
applicable) against claims for personal, and bodily injury and/or death, to one
or more persons, or property damage, as well as workers’ compensation insurance,
in each case with respect to liability and casualty insurance with insurers
having an A.M. Best policyholders’ rating of not less than A-/VII at the time of
issuance or extension of any such coverage policy in amounts no less than
customarily carried by owners of properties similar to, and in the same
locations as, the Loan Parties’ Real Property Assets; provided, however,  that
the foregoing A.M. Best policyholders’ rating requirement shall not be required
for (a) such insurance as tenants of Credit Tenant Lease Assets and Other Real
Estate Owned Assets are permitted or required pursuant to applicable leases to
obtain or maintain, (b) exposure under existing insurance policies (but not
renewals of any such policies) to CV Starr, in a Lloyds Syndicate in an amount
not to exceed $20,000,000 and (c) liability and casualty insurance policies
issued after the Closing Date on Real Property Assets constituting not more than
5.0% of all Real Property Assets owned by the Loan Parties with insurers having
an A.M. Best policyholders’ rating of less than A-/VII, but not less than
B++/VII.

 

Section 4.25.         Organizational Documents. The documents delivered pursuant
to Section 3.1(h) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of each Loan
Party. The Borrower represents that it has delivered to the Administrative Agent
true, correct and complete copies of each such document.

 

38

--------------------------------------------------------------------------------


 

Section 4.26.         Unencumbered Assets.  As of the Closing Date after giving
effect to the transactions contemplated hereby, the Borrower shall be in
compliance with the covenants with respect to the Borrower’s maintenance of its
unencumbered assets under the documentation governing its other Indebtedness for
borrowed money.

 

Section 4.27.         Ownership of Property; Liens. The Borrower, each other
Loan Party and each Collateral LLC owns the Collateral purported to be owned by
it, as applicable, and none of the Collateral is subject to any Lien except as
permitted by Section 5.16.

 

Section 4.28.         Loan Parties.  (a) Schedule 4.28 sets forth the full legal
name and jurisdiction of incorporation or organization of each Collateral SPV
and Collateral LLC and, as to each such Collateral SPV and Collateral LLC, the
percentage of each class of equity interests owned by any Loan Party and (b)
there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than, in respect of the Borrower only,
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any equity interests of the Borrower or any
Collateral SPV or Collateral LLC, except as created by the Loan Documents.

 

Section 4.29.         Security Documents. The Security Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Agents and
the Banks, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of the Pledged Stock
described in the Security Agreement, when stock certificates representing such
Pledged Stock, if any, are delivered to the Administrative Agent, and in the
case of the other Collateral described in the Security Agreement, when financing
statements and other filings specified on Schedule 4.29 in appropriate form are
filed in the offices specified on Schedule 4.29, the Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, in each case prior and superior in right to any
other Lien (other than any Permitted Liens described in clauses (a), (b) and (e)
of the definition thereof set forth herein).

 

ARTICLE V

 

AFFIRMATIVE AND NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any of the Obligations remain
unpaid:

 

Section 5.1.           Information. The Borrower shall deliver to the
Administrative Agent and each of the Banks (or post to Intralinks or another
similar electronic system acceptable to the Administrative Agent), provided such
information is not otherwise publicly available:

 

(a)           as soon as available and in any event within five (5) Business
Days after the same is required to be filed with the Securities and Exchange
Commission (but in no event later than 95 days after the end of each Fiscal Year
of the Borrower) a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such Fiscal Year and

 

39

--------------------------------------------------------------------------------


 

the related consolidated statements of operations and consolidated statements of
cash flow for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year (if available), all reported in a
manner acceptable to the Securities and Exchange Commission on the Borrower’s
Form 10-K and reported on by PricewaterhouseCoopers LLP or other independent
public accountants of nationally recognized standing;

 

(b)           (i) as soon as available and in any event within five (5) Business
Days after the same is required to be filed with the Securities and Exchange
Commission (but in no event later than 50 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year of the Borrower), a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter and the related consolidated statements of operations and
consolidated statements of cash flow for such quarter and for the portion of the
Borrower’s Fiscal Year ended at the end of such Fiscal Quarter, all reported in
the form provided to the Securities and Exchange Commission on the Borrower’s
Form 10-Q, together with (ii) such other information reasonably requested by the
Administrative Agent or any Bank;

 

(c)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, (I) a certificate of a
financial officer of the Borrower (i) setting forth in reasonable detail the
calculations required to establish whether the Borrower was in compliance with
the requirements of Section 5.10 and Section 5.17 on the date of such financial
statements and (ii) certifying (x) that such financial statements fairly present
the financial condition and the results of operations of the Borrower and its
Consolidated Subsidiaries on the dates and for the periods indicated, on the
basis of GAAP, subject, in the case of interim financial statements, to normally
recurring year-end adjustments, and (y) that such officer has reviewed the terms
of the Loan Documents and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the business and condition of the
Borrower and its Consolidated Subsidiaries during the period beginning on the
date through which the last such review was made pursuant to this Section 5.1(c)
(or, in the case of the first certification pursuant to this Section 5.1(c), the
Closing Date) and ending on a date not more than ten (10) Business Days prior
to, but excluding, the date of such delivery and that (1) on the basis of such
financial statements and such review of the Loan Documents, no Event of Default
existed under Section 6.1(b) with respect to Section 5.10 and Section 5.17 at or
as of the date of such financial statements, and (2) on the basis of such review
of the Loan Documents and the business and condition of the Borrower and its
Consolidated Subsidiaries, to the best knowledge of such officer, as of the last
day of the period covered by such certificate no Default or Event of Default
under any other provision of Section 6.1 occurred and is continuing or, if any
such Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof and, the action the Borrower proposes to take in
respect thereof (and such certificate shall set forth the calculations required
to establish the matters described in clause (1) above) and (II) updated
Projections for the next successive four-quarter period;

 

(d)           (i) within five (5) Business Days after any officer of any Loan
Party obtains knowledge of any Default or Event of Default, if such Default or
Event of Default is then continuing, a certificate of the chief financial
officer, or other executive officer of the Borrower, setting forth the details
thereof and the action which the Borrower is taking or

 

40

--------------------------------------------------------------------------------


 

proposes to take with respect thereto; and (ii) promptly and in any event within
five (5) Business Days after any Loan Party obtains knowledge thereof, notice of
(x) any litigation or governmental proceeding pending or threatened against the
Borrower or any Consolidated Subsidiary or its directly or indirectly owned Real
Property Assets as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, is likely to individually or
in the aggregate, result in a Material Adverse Effect, and (y) any other event,
act or condition which is likely to result in a Material Adverse Effect;

 

(e)           promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all proxy statements or any other materials so
mailed;

 

(f)            promptly and in any event within thirty (30) days, if and when
any member of the ERISA Group (i) gives or is required to give notice to the
PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Plan which might constitute grounds for a termination of such
Plan under Title IV of ERISA, or knows that the plan administrator of any Plan
has given or is required to give notice of any such reportable event, a copy of
the notice of such reportable event given or required to be given to the PBGC;
(ii) receives notice of complete or partial withdrawal liability under Title IV
of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Code, a
copy of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security, and, in the case of any occurrence covered
by any of clauses (i) through (vii) above, which occurrence would reasonably be
expected to result in a Material Adverse Effect, a certificate of the chief
financial officer or the chief accounting officer of the Borrower setting forth
details as to such occurrence and action, if any, which the Borrower or
applicable member of the ERISA Group is required or proposes to take;

 

(g)           promptly and in any event within ten (10) days after any Loan
Party obtains actual knowledge of any of the following events, a certificate of
the Borrower, executed by an officer of the Borrower, specifying the nature of
such condition, and the Borrower’s or, if the Borrower has actual knowledge
thereof, the Environmental Affiliate’s proposed initial response thereto: (i)
the receipt by the Borrower, or any of the Environmental Affiliates of any
communication (written or oral), whether from a governmental authority, citizens
group, employee or otherwise, that alleges that the Borrower, or any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance would reasonably be expected to have a Material
Adverse Effect, (ii) the existence of any Environmental Claim pending against
the Borrower or any Environmental Affiliate and such Environmental Claim would
reasonably be expected to have a Material Adverse Effect or (iii) any release,
emission, discharge or disposal of any Material of Environmental Concern that
would reasonably be expected to form the basis of any

 

41

--------------------------------------------------------------------------------


 

Environmental Claim against the Borrower or any Environmental Affiliate or would
reasonably be expected to interfere with the Borrower’s Business or the fair
saleable value or use of any of its Properties, which in any such event would
reasonably be expected to have a Material Adverse Effect;

 

(h)           promptly and in any event within five (5) Business Days after
receipt of any notices or correspondence from any company or agent for any
company providing insurance coverage to the Borrower or any other Loan Party
relating to any loss which is likely to result in a Material Adverse Effect,
copies of such notices and correspondence;

 

(i)            (A) as soon as available and in any event within fifteen (15)
Business Days after the end of each month, commencing October 2012, a Monthly
Collateral Report, including a certificate of a financial officer of the
Borrower setting forth in reasonable detail the calculations required to
establish whether the Borrower was in compliance with the requirements of
Section 5.17 at the end of such month, based upon the best available information
at such time as certified by a financial officer of the Borrower and (B) as soon
as available and in any event within 45 days after the end of the second and
fourth Fiscal Quarter of each year, a Semi-Annual Collateral Report certified by
a financial officer of the Borrower as to the matters set forth therein;

 

(j)            from time to time such additional information regarding any of
the Collateral or the financial condition or operations or investments of the
Borrower and its Subsidiaries, in each case, as the Administrative Agent, at the
request of any Bank, may reasonably request in writing, so long as disclosure of
such information could not result in a violation of, or expose the Borrower or
its Subsidiaries to any material liability under, any applicable law, statute,
ordinance or regulation or any agreements with unaffiliated third parties that
are binding on the Borrower or any of its Subsidiaries or on any Property of any
of them; and

 

(k)           promptly and in any event within ten (10) days after the Borrower
obtains actual knowledge that it has failed to qualify as a REIT under the
applicable provisions of the Code.

 

Section 5.2.           Payment of Obligations. The Borrower and its Consolidated
Subsidiaries will pay and discharge, at or before maturity, all their respective
material obligations and liabilities including, without limitation, any such
material obligations (a) pursuant to any agreement by which it or any of its
properties is bound and (b) in respect of federal, state and other taxes, in
each case where the failure to so pay or discharge such obligations or
liabilities is likely to result in a Material Adverse Effect, and will maintain
in accordance with GAAP, appropriate reserves for the accrual of any of the
same.

 

Section 5.3.           Maintenance of Property; Insurance; Leases.

 

(a)           The Borrower shall keep, and shall cause each Consolidated
Subsidiary to keep, all property useful and necessary in its business, including
without limitation each of its Real Property Assets (for so long as the same
constitutes a Real Property Asset), in good

 

42

--------------------------------------------------------------------------------


 

repair, working order and condition, ordinary wear and tear excepted, in each
case where the failure to so maintain and repair will have a Material Adverse
Effect.

 

(b)           The Borrower shall maintain, or cause to be maintained, insurance
described in Section 4.24 hereof with insurers meeting the qualifications
described therein, which insurance shall in any event not provide for less
coverage than insurance customarily carried by owners of properties similar to,
and in the same locations as, the Loan Parties’ Real Property Assets.  The
Borrower shall deliver to the Administrative Agent (i) upon the reasonable
request of the Administrative Agent from time to time certificates of insurers
evidencing the insurance carried, (ii) within five (5) days of receipt of notice
from any insurer a copy of any notice of cancellation or material change in
coverage required by Section 4.24 from that existing on the date of this
Agreement and (iii) forthwith, notice of any cancellation or nonrenewal (without
replacement) of coverage by the Borrower or any Loan Party.

 

Section 5.4.           Maintenance of Existence. The Borrower shall and shall
cause each of its Consolidated Subsidiaries to preserve, renew and keep in full
force and effect, its corporate existence and its rights, privileges and
franchises necessary for the normal conduct of its business unless the failure
to maintain such existence (other than the existence of the Borrower), rights,
privileges and franchises does not have a Material Adverse Effect.

 

Section 5.5.           Compliance with Laws. The Borrower shall, and shall cause
its Consolidated Subsidiaries to, comply in all material respects with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws, and
all zoning and building codes with respect to its Real Property Assets and ERISA
and the rules and regulations thereunder and all federal securities laws) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where the failure to do so will not have a Material
Adverse Effect or expose the Administrative Agent or Banks to any material
liability therefor.

 

Section 5.6.           Inspection of Property, Books and Records. The Borrower
shall, and shall cause each of its Consolidated Subsidiaries to, keep proper
books of record and account in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and activities
in conformity with GAAP, modified as required by this Agreement and applicable
law; and shall permit representatives of any Bank, at such Bank’s expense, or
upon the occurrence and during the continuance of any Event of Default, at the
Borrower’s expense (but subject to the reimbursement limitations in Section
9.3), so long as disclosure of such information could not result in a violation
of, or expose the Borrower or any of its Subsidiaries to any material liability
under, any applicable law, ordinance or regulation or any agreements with
unaffiliated third parties that are binding on the Borrower or any of its
Subsidiaries, to examine and make abstracts from any of its books and records
and to discuss its affairs, finances and accounts with its officers and
independent public accountants, all at such reasonable times during normal
business hours, upon reasonable prior notice and as often as may reasonably be
desired.  Upon the occurrence and during the continuance of any Event of
Default, representatives of any Bank permitted to review such books or engage in
such discussions shall include consultants, accountants, auditors and any other
representatives that any Bank deems necessary in connection with any workout or
proposed workout of the Loans.

 

43

--------------------------------------------------------------------------------


 

Section 5.7.           Existence. The Borrower shall do or cause to be done, all
things necessary to preserve and keep in full force and effect its and its
Consolidated Subsidiaries’ existence and its patents, trademarks, servicemarks,
domain names, tradenames, copyrights, franchises, licenses, permits,
certificates, authorizations, qualifications, accreditation, easements, rights
of way and other rights, consents and approvals the nonexistence of which is
likely to have a Material Adverse Effect.

 

Section 5.8.           Deposit Accounts.  (a)  The Borrower shall (x) within 5
Business Days after the Closing Date, notify all obligors under the Loan Assets
of the applicable current payment instructions and (y) in any event, within 30
days after the Closing Date, cause (i) all payments in respect of any Loan
Assets (net of any portion thereof attributable to any portion of such Loan
Assets beneficially owned by third parties, which amounts may be transferred to
such third parties, but including any proceeds from any Recovery Event to the
extent intended to be used for repair or replacement of the asset subject to
such Recovery Event) included in the Collateral to be directed to deposit
accounts maintained by the Collateral SPVs with the Administrative Agent (each
such account a “Collateral SPV Deposit Account”), and (ii) all payments on
account of assets owned by the Collateral LLCs (net of any portion thereof
attributable to any portion of such assets beneficially owned by third parties
but including any proceeds from any Recovery Event to the extent intended to be
used for repair or replacement of the asset subject to such Recovery Event), in
the case of each of the foregoing clauses (i) and (ii), to be directed to
deposit accounts maintained by the Collateral LLCs with the Administrative Agent
(each such account a “Collateral LLC Deposit Account”).

 

(b)           The Borrower shall cause each Collateral LLC to transfer all such
amounts held in any Collateral LLC Deposit Account (net of any amounts
attributable to any portion of such Loan Asset or other item of Collateral
beneficially owned by third parties, which amounts may be transferred to such
third parties), promptly and in any event within 5 Business Days of receipt
thereof, to a Collateral SPV Deposit Account and any such transfer shall be
deemed to be a cash dividend or distribution on account of the capital stock of
such Collateral LLC for purposes of determining the Collateral (including for
the avoidance of doubt, the application of proceeds pursuant to Section 5.3 of
the Security Agreement).  Other than the transfer of all such amounts held in
any Collateral LLC Deposit Account pursuant to the preceding sentence, the Loan
Parties shall have no right to receive payments in respect of Collateral or
otherwise direct disposition of funds in any Collateral LLC Deposit Account.

 

(c)           Any amounts held in Collateral SPV Deposit Accounts shall be
released to, or as directed by, the Collateral SPVs on a daily basis except in
the following cases: (i) if (A) any Default resulting from the Borrower’s
failure to pay any principal of any Loan hereunder, including any mandatory
prepayment hereunder, or any interest due on any Loan or any fees or other
amount payable hereunder or to be in compliance with the covenant contained in
Section 5.17, shall have occurred and be continuing or (B) any Event of Default
shall have occurred and be continuing on any such date, the amounts held in the
Collateral SPV Deposit Accounts may be used only for payments and prepayments of
the Loans as provided for hereunder and in the Security Agreement, (ii)
Principal Collateral Payments shall be released from the Collateral SPV Deposit
Accounts solely for application toward the prepayment of the Loans and the
payment of the Loan Party Investment in accordance with Section 2.11 to the
extent permitted thereunder and (iii) proceeds from Recovery Events shall be
released from the

 

44

--------------------------------------------------------------------------------


 

Collateral SPV Deposit Account solely to repair or replace the asset subject of
such Recovery Event or as otherwise required in accordance with any
documentation relating to a Credit Tenant Lease Asset.  The Borrower hereby
agrees that (A) it will not request, and will not permit any Collateral SPV or
Collateral LLC to request, any withdrawals from the accounts described in this
Section 5.8 not permitted hereunder and under the terms of the Security
Agreement and (B) JPMorgan Chase Bank, N.A. shall not be required to release any
amounts requested in violation of the terms hereof or of the Security Agreement
and shall not be liable to the Borrower or any Affiliate thereof for such
failure to release any such funds.

 

Section 5.9.           Independent Director.  The board of directors, board of
managers, or other equivalent governing body of each Collateral SPV and each
Collateral LLC shall include at least one special, independent director or
member (or equivalent thereof), pursuant to documentation satisfactory to the
Administrative Agent, whose consent shall be required for (i) any bankruptcy or
insolvency filing by the relevant Collateral SPV or Collateral LLC, as the case
may be, (ii) the transfer of any membership or other equity interests therein
(other than the sale or other transfer of such membership or equity interests in
a transaction permitted under the Loan Documents) and (iii) encumbering any
asset owned by such Collateral SPV or Collateral LLC with a real property
mortgage or deed of trust, as applicable, or a security agreement, pledge
agreement or any similar agreement creating a Lien in respect thereof, except as
permitted under the Loan Documents (including as a result of any consent,
amendment, waiver or other modification obtained in accordance with the terms of
the Loan Documents).

 

Section 5.10.         Condominium Sales.  If any Loan Party that owns an Other
Real Estate Owned Asset which is a condominium project provides seller financing
in connection with the sale of individual units, it shall use all commercially
reasonable efforts to do so generally in accordance with market terms then being
offered in the market in which the Other Real Estate Owned Asset is located for
similar condominium products and, with respect to any particular Other Real
Estate Owned Asset, shall be offered on forms generally consistent with
financings offered with respect to such condominium project.  The aggregate
principal amount of all purchase money Loan Assets so received as seller
financings in respect of Other Real Estate Owned Assets that are condominium
projects shall not exceed $25,000,000 in any fiscal year.  For the avoidance of
doubt, nothing herein shall preclude the Borrower from releasing its mortgage
lien upon the sale of any such unit.

 

Section 5.11.         Restricted Payments.  (a)  The Borrower shall not, and
shall not permit its Subsidiaries to, pay any dividends; provided that, (w) in
any Fiscal Year in which the Borrower is qualified as a REIT, the Borrower may
pay dividends in an amount, as determined on an aggregate annual basis as of the
end of any such Fiscal Year, not to exceed 100% of the Borrower’s REIT taxable
income for such Fiscal Year calculated prior to deducting dividends paid or
payable by the Borrower, (x) any Subsidiary of the Borrower may pay dividends to
the Borrower or to any other Subsidiary of the Borrower and to its other equity
holders on a ratable basis, (y) so long as no Default or Event of Default is
continuing, the Borrower may pay dividends to holders of its preferred equity in
an aggregate amount in any Fiscal Year not to exceed the stated dividend amount
payable pursuant to the terms of such preferred equity and (z) so long as no
Default or Event of Default is continuing, the Borrower may distribute or pay
dividends in the form of Real Property Assets or Loan Assets (or Securities in
an entity substantially all of whose assets constitutes such Loan Assets or
ownership interests

 

45

--------------------------------------------------------------------------------


 

in such Real Property Assets) to its equity holders on a ratable basis, so long
as such Loan Assets, Real Property Assets or Securities are not Collateral or
equity interests in a Collateral SPV or Collateral LLC; provided that, the
aggregate amount of dividends or distributions permitted by the foregoing clause
(z) (as determined by the book value of such Real Property Asset, Securities or
Loan Assets dividended or distributed, determined in accordance with GAAP, less
the outstanding principal amount of any loan directly secured by such Real
Property Asset, Securities or Loan Assets) shall not exceed $200,000,000 in the
aggregate.

 

(b)           The Borrower shall not, and shall not permit its Subsidiaries to,
make any prepayments, repurchases or redemptions of junior or unsecured
Indebtedness of the Borrower or any Subsidiary (including any unsecured
Indebtedness convertible into capital stock of the Borrower), Indebtedness for
borrowed money of the Borrower or any Subsidiary that is subordinated, or has a
lien that is junior, to the Obligations or preferred or common stock of the
Borrower or any Subsidiary except to the extent funded with or exchanged for (i)
income or payments received in respect of, or proceeds from the sale,
refinancing or maturity of, Unencumbered Assets, (ii) interest, fee or rental
income in respect of any assets (including assets constituting part of the
Collateral), (iii) such amounts constituting Loan Party Investments permitted to
be retained by the Loan Parties pursuant to Section 2.11(a) and (iv) equity or
Indebtedness issued by the Borrower or the proceeds thereof; provided that, the
Borrower and its Subsidiaries may prepay, repurchase or redeem any Indebtedness
of the Borrower or any Subsidiary with a scheduled maturity occurring prior to
the Maturity Date using the proceeds of any Principal Collateral Payments that
the Loan Parties are permitted to retain pursuant to Section 2.11(a).

 

Section 5.12.         Restriction on Fundamental Changes. (a)  The Borrower
shall not, and shall not permit any Collateral SPV or Collateral LLC to, enter
into any merger or consolidation without obtaining the prior written consent
thereto of the Required Banks, unless (i) in the case of any such merger or
consolidation involving (u) the Borrower, the Borrower is the surviving entity,
(v) iStar Tara Holdings LLC, iStar Tara Holdings LLC is the surviving entity
(provided that SFI Belmont LLC and any other Collateral SPV owned by iStar Tara
Holdings LLC, shall not be permitted to merge or consolidate with or into iStar
Tara Holdings LLC), (w) a Collateral SPV (other than iStar Tara Holdings LLC), a
Collateral SPV is the surviving entity, (x) a Collateral LLC, a Collateral LLC
is the surviving entity, (y) a Grantor, a Grantor is the surviving entity and
(z) a Guarantor, a Guarantor is the surviving entity, and (ii) in each case, the
same will not result in the occurrence of a Material Default or an Event of
Default.  The Borrower shall not, and, except in connection with a merger or
consolidation permitted in the preceding sentence, shall not permit any
Collateral SPV or Collateral LLC to, liquidate, wind-up or dissolve (or suffer
any liquidation or dissolution), discontinue its business or convey, lease,
sell, transfer or otherwise dispose of, in one transaction or series of
transactions, all or substantially all of its business or property, whether now
or hereafter acquired, other than to any Collateral SPV (or, in the case of any
Collateral LLC, to any other Collateral LLC or in connection with any sale of
all or substantially all of its assets or any payment or prepayment in full or
other monetization in full of its assets).

 

(b)           The Borrower shall not, and shall not permit any other Loan Party
or any Pledged Collateral LLC to, amend its articles of incorporation, bylaws,
or other organizational

 

46

--------------------------------------------------------------------------------


 

documents in any manner that would be materially adverse to the Banks without
the Required Banks’ consent.

 

Section 5.13.         Changes in Business. The Borrower’s primary business shall
not be substantially different from that conducted by the Borrower on the
Closing Date and shall include ownership and management of Credit Tenant Lease
Assets, Loan Assets and Real Property Assets. The Borrower shall carry on its
business operations through the Borrower and its Consolidated Subsidiaries and
its Investment Affiliates.

 

Section 5.14.         Borrower Status.  The Borrower shall at all times remain a
publicly traded company listed for trading on the New York Stock Exchange (or
another nationally recognized stock exchange (for the avoidance of doubt, the
NASDAQ stock quotation system or any successor thereto shall be considered a
nationally recognized exchange)).

 

Section 5.15.         Other Indebtedness.  (a)  The Borrower shall not permit
any Guarantor or Pledged Collateral LLC to incur any Indebtedness other than (x)
Indebtedness evidenced by the Loan Documents and (y) Indebtedness owed to
another Loan Party so long as such Indebtedness is subordinated to the
Obligations (or a guarantee thereof, as the case may be) pursuant to an
Affiliate Subordination Agreement.

 

(b)           The Borrower shall not consent to or vote in favor of (and shall
not permit any Subsidiary to consent to or vote in favor of) the incurrence of
any Indebtedness by any Collateral LLC or any Venture LLC (other than
Indebtedness permitted under Section 5.15(a)), in each case, owned directly or
indirectly by any Guarantor.

 

Section 5.16.         Liens.  (a)  The Borrower shall not, nor shall it permit
any Subsidiary to, create, incur, assume or suffer to exist any Lien upon any
item of Collateral, except for (i) Permitted Liens and (ii) so long as no
Material Default or Event of Default has occurred and is continuing, Liens on
the Collateral securing Permitted Second Lien Debt, provided that at the time of
the incurrence of such Permitted Second Lien Debt, the Coverage Ratio shall not
be less than 1.25 to 1.00.

 

(b)           The Borrower shall not consent to or vote in favor of (and shall
not permit any Subsidiary to consent to or vote in favor of) the incurrence of
any Liens (other than Permitted Liens) on any assets of any Collateral LLC or
Venture LLC, in each case, owned directly or indirectly by any Guarantor.

 

Section 5.17.         Coverage Ratio.  The Borrower shall not permit the
Coverage Ratio as of the last Business Day of any calendar month, beginning with
October 2012, to be less than 1.25 to 1.00.  In connection with the calculation
of such Coverage Ratio, the Designated Valuation Amount of each item of
Collateral for purposes of determining the Coverage Ratio shall (x) as of the
Closing Date, and each date of determination prior to December 31, 2012, be set
forth in the report delivered pursuant to Section 3.1(s), and (y) as of any date
of determination on and after December 31, 2012, be adjusted quarterly and set
forth in the Monthly Collateral Report for the month in which the applicable
fiscal quarter ends.

 

Section 5.18.         Forward Equity Contracts.  The Borrower shall not enter
into any forward equity contracts.

 

47

--------------------------------------------------------------------------------


 

Section 5.19.         Restrictive Agreements.  The Borrower shall not, and shall
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Person or any of its
subsidiaries to create, incur or permit to exist any Lien upon the Collateral,
or (b) the ability of any other Loan Party (other than the Borrower) to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other Loan Party or
to guarantee Indebtedness of the Borrower or any other Loan Party; provided that
the foregoing shall not apply to restrictions and conditions imposed by law or
by any Loan Document, by any Permitted Second Lien Debt.

 

Section 5.20.         Limitation on Activities of the Collateral SPVs.  The
Borrower shall not permit any Collateral SPV or any Collateral LLC to (a) (i)
conduct, transact or otherwise engage in, or commit to conduct, transact or
otherwise engage in, any business or operations other than ownership of
Collateral and anything incidental thereto or (ii) take any action, or conduct
its affairs in a manner, that could reasonably be expected to result in the
separate existence of such Collateral SPV or Collateral LLC being ignored, or
the assets and liabilities of such Collateral SPV or Collateral LLC being
substantively consolidated with those of the Borrower or any Subsidiary thereof
in a bankruptcy, reorganization or other insolvency proceeding or (b) incur,
create, assume or suffer to exist any Indebtedness or other liabilities or
financial obligations, except (i) Indebtedness permitted pursuant to Section
5.15(a), (ii) nonconsensual obligations imposed by operation of law, (iii)
obligations with respect to its equity interests, (iv) obligations (other than
Indebtedness) in the ordinary course of business in the operation of its assets
and (v) the statutory liability of any general partner for the liabilities of
the limited partnership in which it is a general partner.  The Borrower shall
not permit the organizational documents of any Collateral SPV or any Collateral
LLC to be amended, supplemented or otherwise modified in any material respect
without the prior written consent of the Administrative Agent, not to be
unreasonably withheld.

 

Section 5.21.         Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b) in the
case of a Loan Party (other than the Borrower and iStar Tara Holdings LLC), in
transactions between or among such Loan Parties not involving any other
Affiliate (but if such transactions involving the transfer of assets, such
transfers shall be subject to the Liens granted pursuant to the Collateral
Documents), (c) in the case of the Borrower or any Subsidiary which is not a
Loan Party, in transactions between or among the Borrower and such Subsidiaries
not involving any other Affiliate, (d) any payment of dividends, other
restricted payments or other transactions permitted by Section 5.11 or required
by Section 5.8, and (e) any transfer of Excluded Assets.

 

48

--------------------------------------------------------------------------------


 

ARTICLE VI

 

DEFAULTS

 

Section 6.1.           Events of Default. An “Event of Default” shall have
occurred if one or more of the following events shall have occurred and be
continuing:

 

(a)           the Borrower shall fail to (i) pay when due any principal of any
Loan, or (ii) the Borrower shall fail to pay when due interest on any Loan or
any fees or any other amount payable to the Administrative Agent or the Banks
hereunder and the same shall continue for a period of five (5) days after the
same becomes due; or

 

(b)           the Borrower shall fail to observe or perform any covenant
contained in Section 2.11, 2.16, 5.1(d)(i), 5.4, 5.8, 5.10, 5.11, 5.12, 5.13,
5.14, 5.15, 5.16, 5.17, 5.18, 5.19, 5.20 or 5.21 and, (i) solely in the case of
any failure to comply with Section 5.17, such failure shall continue unremedied
for a period of 10 Business Days after written notice thereof has been given to
the Borrower by the Administrative Agent (it being understood that any such
failure may be remedied solely by a prepayment of the Loans prior to or during
such period so long as after giving effect to any such prepayment the company is
in pro forma compliance with Section 5.17) and (ii) solely in the case of any
failure to comply with Sections 5.1(d)(i) or 5.8(a), such failure shall continue
unremedied for a period of 10 days; or

 

(c)           the Borrower or any Guarantor shall fail to observe or perform any
covenant or agreement contained in this Agreement or any other Loan Document
(other than those covered by clause (a), (b), (e), (f), (g), (h), (i), (l), (n)
or (o) of this Section 6.1) for 30 days after written notice thereof has been
given to the Borrower by the Administrative Agent; or if such default is of such
a nature that it cannot with reasonable effort be completely remedied within
said period of thirty (30) days such additional period of time as may be
reasonably necessary to cure same, provided the Borrower commences such cure
within said thirty (30) day period and diligently prosecutes same, until
completion, but in no event shall such extended period exceed ninety (90) days;
or

 

(d)           any representation, warranty, certification or statement that is
made by the Borrower or any Guarantor in this Agreement, in any other Loan
Document to which it is a party or that is contained in any certificate,
financial statement or other document delivered pursuant to this Agreement or
any other Loan Document, shall prove to have been incorrect in any material
respect when made (or deemed made); or

 

(e)           the Borrower or any Subsidiary shall default in the payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) of any amount owing in respect of any Recourse Debt (other than the
Obligations) for which the aggregate outstanding principal amounts exceed
$75,000,000 and such default shall continue beyond the giving of any required
notice and the expiration of any applicable grace period and such default has
not been waived, in writing, by the holder of any such Recourse Debt; or the
Borrower or any Subsidiary shall default in the performance or observance of any
obligation or condition with respect to any such Recourse Debt or any other
event shall occur or condition exist beyond the giving of any required notice
and the expiration of any applicable grace

 

49

--------------------------------------------------------------------------------


 

period, if the effect of such default, event or condition is to accelerate the
maturity of any such indebtedness or to permit (without any further requirement
of notice or lapse of time) the holder or holders thereof, or any trustee or
agent for such holders, to accelerate the maturity of any such indebtedness; or

 

(f)            the Borrower or any Subsidiary of the Borrower or any Investment
Affiliate of the Borrower to which, either individually or in the aggregate,
$100,000,000 or more of the Borrower’s Consolidated Tangible Net Worth is
attributable, shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any action to
authorize any of the foregoing; or

 

(g)           an involuntary case or other proceeding shall be commenced against
the Borrower or any Subsidiary of the Borrower or any Investment Affiliate of
the Borrower to which, either individually or in the aggregate, $100,000,000 or
more of the Borrower’s Consolidated Tangible Net Worth is attributable, seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against the Borrower,
any such Subsidiary of the Borrower or any such Investment Affiliate under the
federal bankruptcy laws as now or hereafter in effect; or

 

(h)           one or more final, non-appealable judgments or decrees in an
aggregate amount of $75,000,000 or more shall be entered by a court or courts of
competent jurisdiction against the Borrower or any Subsidiary of the Borrower
(other than any judgment as to which, and only to the extent, a reputable
insurance company has acknowledged coverage of such claim in writing), and (i)
any such judgments or decrees shall not be stayed, discharged, paid, bonded or
vacated within ninety (90) days or (ii) enforcement proceedings shall be
commenced by any creditor on any such judgments or decrees; or

 

(i)            there shall be a replacement of a majority of the Board of
Directors of the Borrower over a two-year period from the directors who
constituted the Board of Directors of the Borrower at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the Board of Directors of the Borrower then still in office who
were either members of such Board of Directors at the beginning of such period
or whose election as a member of such Board of Directors was previously so
approved; or

 

(j)            any Person or “group” (as such term is defined in applicable
federal securities laws and regulations) shall become the owner, directly or
indirectly, beneficially or of record, of shares representing more than forty
percent (40%) of the aggregate ordinary voting power represented by the issued
and outstanding common shares of the Borrower; or

 

50

--------------------------------------------------------------------------------


 

(k)           if any Termination Event with respect to a Plan or Multiemployer
Plan shall occur as a result of which Termination Event or Events any member of
the ERISA Group has incurred or may incur any liability to the PBGC or any other
Person and the sum (determined as of the date of occurrence of such Termination
Event) of the insufficiency of such Plan or Multiemployer Plan and the
insufficiency of any and all other Plans and Multiemployer Plans with respect to
which such a Termination Event shall occur and be continuing (or, in the case of
a Multiple Employer Plan with respect to which a Termination Event described in
clause (ii) of the definition of Termination Event shall occur and be continuing
and in the case of a liability with respect to a Termination Event which is or
could be a liability of the Borrower rather than a liability of the Plan, the
liability of the Borrower) is equal to or greater than $10,000,000 and which the
Required Banks reasonably determine will have a Material Adverse Effect; or

 

(l)            if, any member of the ERISA Group shall commit a failure
described in Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the
amount of the lien determined under Section 302(f)(3) of ERISA or Section
412(n)(3) of the Code that could reasonably be expected to be imposed on any
member of the ERISA Group or their assets in respect of such failure shall be
equal to or greater than $10,000,000 and which the Required Banks reasonably
determine will have a Material Adverse Effect; or

 

(m)          any assets of the Borrower shall constitute “assets” (within the
meaning of ERISA or Section 4975 of the Code, including but not limited to 29
C.F.R. § 2510.3-101 or any successor regulation thereto) of an “employee benefit
plan” within the meaning of Section 3(3) of ERISA or a “plan” within the meaning
of Section 4975(e)(1) of the Code; or

 

(n)           at any time, for any reason the Borrower or any Guarantor
repudiates in writing its payment obligations under any Loan Document; or

 

(o)           the guarantee of any Guarantor contained in the Guarantee
Agreement shall cease, for any reason, to be in full force and effect or any
Guarantor shall so assert, other than in connection with a merger of a Guarantor
with and into the Borrower, as permitted by Section 5.12, or any release of a
Guarantor pursuant to Section 9.17; or

 

(p)           any Collateral Document shall not, for any reason, be in full
force and effect (or any Loan Party party to such Collateral Document shall so
assert), or any security interest purported to be created by any of the
Collateral Documents shall not be a valid, enforceable and perfected security
interest having the priority required by the Collateral Documents (or any Loan
Party party to such Collateral Document shall so assert) (other than (i)
pursuant to the terms of this Agreement or any other Loan Document (including
any release pursuant to the terms hereof or thereof) or (ii) as a result of acts
or omissions by the Administrative Agent); or

 

(q)           at any time (i) Borrower shall fail to directly own and control
100% of the outstanding equity interests in iStar Tara Holdings LLC, (ii) iStar
Tara Holdings LLC shall fail to directly own and control 100% of the outstanding
equity interests in SFI Belmont LLC, or (iii) SFI Belmont LLC shall fail to
directly or indirectly own and control 100% of the

 

51

--------------------------------------------------------------------------------


 

outstanding equity interests in any Collateral SPV (other than iStar Tara
Holdings LLC) or any Collateral LLC.

 

Section 6.2.           Rights and Remedies. (a) Upon the occurrence of any Event
of Default described in Section 6.1(f) or Section 6.1(g), the Commitments shall
immediately terminate and the unpaid principal amount of, and any and all
accrued interest on, the Loans and any and all accrued fees and other
Obligations hereunder shall automatically become immediately due and payable,
with all additional interest from time to time accrued thereon and without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower for itself; and upon the occurrence and
during the continuance of any other Event of Default, the Administrative Agent,
following consultation with the Banks, may (and upon the demand of the Required
Banks shall), by written notice to the Borrower, in addition to the exercise of
all of the rights and remedies permitted the Administrative Agent, and the Banks
at law or equity or under any of the other Loan Documents, declare that the
Commitments are terminated and declare the unpaid principal amount of and any
and all accrued and unpaid interest on the Loans and any and all accrued fees
and other Obligations hereunder to be, and the same shall thereupon be,
immediately due and payable with all additional interest from time to time
accrued thereon and (except as otherwise provided in the Loan Documents) without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower for itself.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent and the Banks
each agree that any exercise or enforcement of the rights and remedies granted
to the Administrative Agent or the Banks under this Agreement or any other Loan
Document or at law or in equity with respect to this Agreement or any other Loan
Documents shall be commenced and maintained solely by the Administrative Agent,
in each case on behalf of the Administrative Agent, any other Agent and/or the
Banks. The Administrative Agent shall act at the direction of the Required Banks
in connection with the exercise of any and all remedies at law, in equity or
under any of the Loan Documents or, if the Required Banks are unable to reach
agreement after being afforded reasonable notice and opportunity to consent,
then, from and after an Event of Default, the Administrative Agent may pursue
such rights and remedies as it may determine.

 

Section 6.3.           Notice of Default. The Administrative Agent shall give
notice to the Borrower under Section 6.1(b), Section 6.1(c) and Section 6.1(d)
promptly upon being requested to do so by the Required Banks and shall thereupon
notify all the Banks thereof. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
(other than nonpayment of principal of or interest on the Loans) unless the
Administrative Agent has received notice in writing from a Bank or the Borrower
referring to this Agreement or the other Loan Documents, describing such event
or condition.  Should the Administrative Agent receive notice of the occurrence
of a Default or Event of Default expressly stating that such notice is a notice
of a Default or Event of Default, or should

 

52

--------------------------------------------------------------------------------


 

the Administrative Agent send the Borrower a notice of Default or Event of
Default, the Administrative Agent shall promptly give notice thereof to each
Bank.

 

Section 6.4.           Distribution of Proceeds after Default.  Notwithstanding
anything contained herein to the contrary, from and after an Event of Default,
to the extent proceeds are received by the Administrative Agent, such proceeds
shall be distributed to the Banks pro rata in accordance with the unpaid
principal amount of the Loans (giving effect to any participations granted
therein pursuant to Section 9.6).

 

ARTICLE VII

 

THE AGENTS; CERTAIN MATTERS RELATING TO THE BANKS

 

Section 7.1.           Appointment and Authorization. Each Bank irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf, including execution of the other Loan Documents, and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent by the terms hereof or thereof, together with all
such powers as are reasonably incidental thereto. Except as set forth in Section
7.8 hereof, the provisions of this Article VII are solely for the benefit of the
Administrative Agent, the other Agents and the Banks, and the Borrower shall not
have any rights to rely on or enforce any of the provisions hereof.  In
performing its functions and duties under this Agreement and the other Loan
Documents, the Administrative Agent shall act solely as an agent of the Banks
and shall not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for the Borrower or any other
Loan Party.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Agents shall not have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Bank,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agents.

 

Section 7.2.           Agency and Affiliates. JPMorgan Chase Bank, N.A.,
Barclays Bank PLC and Bank of America, N.A., each has the same rights and powers
under this Agreement as any other Bank and may exercise or refrain from
exercising the same as though it were not the Administrative Agent, the
Documentation Agent or the Syndication Agent, as applicable, and JPMorgan Chase
Bank, N.A., Barclays Bank PLC and Bank of America, N.A., and each of their
respective affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower or any Subsidiary or affiliate
of the foregoing as if they were not the Administrative Agent, the Syndication
Agent or the Documentation Agent, as applicable, hereunder, and the term “Bank”
and “Banks” shall include each of JPMorgan Chase Bank, N.A., Barclays Bank PLC
and Bank of America, N.A., each in its individual capacity.

 

Section 7.3.           Action by Agents.  (a)The obligations of each of the
Agents hereunder are only those expressly set forth herein.  Without limiting
the generality of the foregoing, each of the Agents shall not be required to
take any action with respect to any Default or Event of Default, except as
expressly provided in Article VI.  The duties of each Agent shall be
administrative in nature.  Subject to the provisions of Section 7.1, Section 7.5
and Section 7.6,

 

53

--------------------------------------------------------------------------------


 

each Agent shall administer the Loans in the same manner as each administers its
own loans. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Banks, (c) except for notices, reports and other documents expressly
required to be furnished to the Banks by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, advisors, attorneys in fact or affiliates and (d) the
Administrative Agent shall not be required to take any action that (in its
opinion or the opinion of its counsel) exposes it to personal liability or which
is contrary to the Loan Documents or applicable law.

 

(b)           The Syndication Agents and Documentation Agent shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Banks as such.

 

(c)           The Administrative Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys in fact
(including without limitation, a custodian to administer the Collateral) and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in fact selected by it with reasonable
care.  In furtherance of the foregoing, each Bank hereby authorizes the
Administrative Agent to enter into such documents and instruments as it deems
reasonably necessary to implement its duties under this Agreement and the other
Loan Documents.

 

Section 7.4.           Consultation with Experts. As between any Agent on the
one hand and the Banks on the other hand, such Agent may consult with legal
counsel (who may be counsel for the Borrower), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

 

Section 7.5.           Liability of Agents. As between each Agent on the one
hand and the Banks on the other hand, none of the Agents nor any of their
affiliates nor any of their respective directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection herewith
(i) with the consent or at the request of the Required Banks or (ii) in the
absence of its own gross negligence or willful misconduct. As between each Agent
on the one hand and the Banks on the other hand, none of the Agents nor any of
their respective directors, officers, agents or employees shall be responsible
for or have any duty to ascertain, inquire into or verify (i) any statement,
warranty or representation made in connection with this Agreement, any other
Loan Document, or any Borrowing hereunder; (ii) the performance or observance of
any of the covenants or agreements of the Borrower or any other Loan Party;
(iii) the satisfaction of any condition specified in Article III, except receipt
of items required to be

 

54

--------------------------------------------------------------------------------


 

delivered to such Agent, or (iv) the validity, effectiveness or genuineness of
this Agreement, the other Loan Documents or any other instrument or writing
furnished in connection herewith. As between each Agent on the one hand and the
Banks on the other hand, none of the Agents shall incur any liability by acting
in reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex or similar writing) believed by it to be
genuine or to be signed by the proper party or parties.  The Administrative
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default unless the Administrative Agent has received notice
from a Bank or the Borrower referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “notice of default”.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy or email message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder that by its terms must be fulfilled to the satisfaction of a
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Bank unless the Administrative Agent shall have received notice to the
contrary from such Bank prior to the applicable extension of credit or other
action.

 

Section 7.6.           Indemnification. Each Bank shall, ratably in accordance
with its Loans outstanding, indemnify the Agents and their affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including, without
limitation, counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitee’s gross negligence or
willful misconduct) that such indemnitee may suffer or incur in connection with
its duties as Agent under this Agreement, the other Loan Documents or any action
taken or omitted by such indemnitee hereunder.  In the event that any Agent
shall, subsequent to its receipt of indemnification payment(s) from Banks in
accordance with this section, recoup any amount from the Borrower, or any other
party liable therefor in connection with such indemnification, such Agent shall
reimburse the Banks which previously made the payment(s) pro rata, based upon
the actual amounts which were theretofore paid by each Bank.  Each Agent shall
reimburse such Banks so entitled to reimbursement within two (2) Business Days
of its receipt of such funds from the Borrower or such other party liable
therefor.  In the case of an investigation, litigation or proceeding to which
the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by a
Bank, an indemnitee or any other Person, whether or not an indemnitee is
otherwise a party thereto.

 

Section 7.7.           Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon any Agent or any other Bank, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon any Agent or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

 

55

--------------------------------------------------------------------------------


 

Section 7.8.           Successor Agent. The Administrative Agent may resign at
any time by giving notice thereof to the Banks and the Borrower. Upon any such
resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent, which successor Administrative Agent shall, provided no
Event of Default has occurred and is then continuing, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. If no successor Administrative Agent shall have been so appointed by
the Required Banks and approved by the Borrower, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may (but shall not be
required to), on behalf of the Banks, appoint a successor Administrative Agent
which shall be the Administrative Agent, who shall act until the Required Banks
shall appoint an Administrative Agent.  Any appointment of a successor
Administrative Agent by Required Banks or the retiring Administrative Agent,
pursuant to the preceding sentence shall, provided no Event of Default has
occurred and is then continuing, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed.  If no successor
Administrative Agent has accepted appointment as Administrative Agent by the
date that is 30 days following a retiring Administrative Agent’s notice of
resignation (and no successor agent has been appointed as successor
Administrative Agent by the retiring Administrative Agent), the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Banks shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Banks
appoint a successor agent as provided for above.  Upon the acceptance of its
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Administrative Agent and
the retiring Administrative Agent, shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder, the provisions of this Article shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative
Agent.  Such resignation or removal shall take effect upon the acceptance of
appointment by a successor Administrative Agent in accordance with the
provisions of this Section 7.8.

 

Section 7.9.           Consents and Approvals. All communications from the
Administrative Agent to the Banks requesting the Banks’ determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or item as
to which such determination, approval, consent or disapproval is requested, or
shall advise each Bank where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Bank and to the extent not previously provided to such
Bank, written materials and a summary of all oral information provided to the
Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, and (iv) shall include the Administrative Agent’s recommended course
of action or determination in respect thereof ).  Each Bank shall reply
promptly, but in any event within ten (10) Business Days after receipt of the
request therefor from the Administrative Agent. With respect to decisions
requiring the approval of the Required Banks, each affected Bank, or all the
Banks, as the case may be, the Administrative Agent, shall submit its
recommendation or determination for approval of or consent to such
recommendation or determination to all Banks and upon receiving the required
approval or consent shall follow the course of action or determination of the
Required Banks, each affected Bank or all the Banks, as the case may be.

 

56

--------------------------------------------------------------------------------


 

Section 7.10.         Proofs of Claim.  In case of the pendency of any
proceeding under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law or any other judicial proceeding relative to any
Loan Party, the Administrative Agent (irrespective of whether the principal of
the Loans shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower or any other Loan Party) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Banks and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Banks and the Administrative Agent and their
respective agents and counsel and all other amounts due the Banks and the
Administrative Agent hereunder) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Bank to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent hereunder.  Nothing
in this Section 7.10 shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.

 

ARTICLE VIII

 

CHANGE IN CIRCUMSTANCES

 

Section 8.1.           Basis for Determining Interest Rate Inadequate or Unfair.
If on or prior to the first day of any Interest Period for any Eurodollar
Borrowing the Administrative Agent or the Required Banks determine in good faith
that deposits in Dollars are not being offered in the relevant market for such
Interest Period or that the Eurodollar Rate for such Interest Period will not
adequately reflect the cost to the Banks or the Required Banks, as the case may
be, of making, funding or maintaining such Eurodollar Borrowing for such
Interest Period, the Administrative Agent shall forthwith give notice thereof to
the Borrower and the Banks, whereupon until the Administrative Agent notifies
the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligations of the Banks to make, continue, or convert Loans into,
Eurodollar Loans in Dollars shall be suspended.  In such event, unless the
Borrower notifies the Administrative Agent on or before the second (2nd)
Eurodollar Business Day before, but excluding, the date of any Eurodollar
Borrowing for which a Notice of Borrowing has previously been given that it
elects not to borrow on such date, such Borrowing shall instead be made as a
Base Rate Borrowing.

 

57

--------------------------------------------------------------------------------


 

Section 8.2.           Illegality. If, on or after the date of this Agreement,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Eurodollar Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency shall make it unlawful for any Bank
(or its Eurodollar Lending Office) to make, maintain or fund its Eurodollar
Loans in a particular currency, the Administrative Agent shall forthwith give
notice thereof to the other Banks and the Borrower, whereupon until such Bank
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Bank in the case
of the event described above to make Eurodollar Loans in such currency, shall be
suspended. With respect to Eurodollar Loans, before giving any notice to the
Administrative Agent pursuant to this Section 8.2, such Bank shall designate a
different Eurodollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the reasonable judgment of such Bank, be
otherwise commercially disadvantageous to such Bank.

 

If at any time, it shall be unlawful for any Bank to make, maintain or fund any
of its Eurodollar Loans, the Borrower shall have the right, upon five
(5) Business Days’ notice to the Administrative Agent, to either (x) cause a
bank, reasonably acceptable to the Administrative Agent, to offer to purchase
the Loans of such Bank for an amount equal to such Bank’s outstanding Loans,
together with accrued and unpaid interest and fees thereon and all other amounts
due to such Bank are concurrently therewith paid in full to such Bank, and to
become a Bank hereunder, or obtain the agreement of one or more existing Banks
to offer to purchase the Loans of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest due thereon and any and all
fees and other amounts due hereunder.

 

Section 8.3.           Increased Cost and Reduced Return.

 

(a)           If, on or after the date hereof, the adoption of any applicable
law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) made after the Closing Date of any such authority, central
bank or comparable agency, (i) shall subject any Bank to any tax on its capital
reserves (or any similar tax) with respect to this Agreement or any Loan made by
it (except for Non-Excluded Taxes and Other Taxes covered by Section 8.4 and
changes in the rate of tax on the overall net income or profits of such Bank);
(ii) shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System (but excluding with respect to any Eurodollar Loan any
such requirement reflected in an applicable Eurodollar Reserve Percentage)),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Bank (or its
Applicable Lending Office) or (iii) shall impose on any Bank (or its Applicable
Lending Office) or on the interbank market any other condition materially more
burdensome in nature, extent or consequence than those in existence as of the

 

58

--------------------------------------------------------------------------------


 

date hereof affecting such Bank’s Eurodollar Loans or its obligation to make
Eurodollar Loans, and the result of any of the foregoing is to increase the cost
to such Bank (or its Applicable Lending Office) of making or maintaining any
Eurodollar Loan, or to reduce the amount of any sum received or receivable by
such Bank (or its Applicable Lending Office) under this Agreement or under its
Note with respect to such Eurodollar Loans, by an amount reasonable determined
by such Bank to be material, then, within 15 days after demand by such Bank
(with a copy to the Administrative Agent), the Borrower shall pay to such Bank
such additional amount or amounts (based upon a reasonable allocation thereof by
such Bank to the Eurodollar Loans made by such Bank hereunder) as will
compensate such Bank for such increased cost or reduction to the extent such
Bank generally imposes such additional amounts on other borrowers of such Bank
in similar circumstances; provided however, that notwithstanding anything herein
to the contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and Basel III, all requests, rules, guidelines or directives thereunder or
issued in connection therewith shall be deemed to be a change in law, regardless
of the date enacted, adopted or issued.

 

(b)           If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
or liquidity (whether or not having the force of law) made after the Closing
Date of any such authority, central bank or comparable agency, has or would have
the effect of reducing the rate of return on capital of such Bank (or its
Parent) as a consequence of such Bank’s obligations hereunder to a level below
that which such Bank (or its Parent) could have achieved but for such adoption,
change, request or directive (taking into consideration its policies with
respect to capital adequacy or liquidity) by an amount reasonably deemed by such
Bank to be material, then from time to time, within 15 days after demand by such
Bank (with a copy to the Administrative Agent), the Borrower shall pay to such
Bank such additional amount or amounts as will compensate such Bank (or its
Parent) for such reduction to the extent such Bank generally imposes such
additional amounts on other borrowers of such Bank in similar circumstances;
provided however, that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel III, all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a change in law, regardless of the date enacted,
adopted or issued.

 

(c)           Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank.
Notwithstanding the foregoing, if such Bank shall fail to notify the Borrower of
any such event within ninety (90) days following the end of the month during
which such event occurred, then the Borrower’s liability for any amounts
described in this Section incurred by such Bank as a result of such event shall
be limited to those attributable to the period occurring subsequent to the
ninetieth (90th) day prior to, but excluding, the date upon which such Bank
actually notified the Borrower of the occurrence of such event. A

 

59

--------------------------------------------------------------------------------


 

certificate of any Bank claiming compensation under this Section 8.3 and setting
forth a reasonably detailed calculation of the additional amount or amounts to
be paid to it hereunder shall be conclusive in the absence of demonstrable
error.  In determining such amount, such Bank may use any reasonable averaging
and attribution methods.

 

(d)           If at any time, any Bank has demanded compensation pursuant to
this Section 8.3, the Borrower shall have the right, upon five (5) Business
Day’s notice to the Administrative Agent to either (x) in accordance with
Section 9.6 (c), cause an Assignee to offer to purchase the Loans of such Bank
for an amount equal to such Bank’s outstanding Loans plus accrued interest, fees
and other amounts due to such Bank, and to become a Bank hereunder, or to obtain
the agreement of one or more existing Banks to offer to purchase the Loans of
such Bank for such amount, which offer such Bank is hereby required to accept,
or (y) to repay in full all Loans then outstanding of such Bank, together with
interest and all other amounts due thereon.

 

Section 8.4.           Taxes.

 

(a)           Any and all payments made by or on behalf of any Loan Party to or
for the account of any Bank or the Administrative Agent hereunder or under any
other Loan Document shall be made free and clear of and without deduction for or
on account of any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of each Bank and the Administrative Agent, taxes
imposed on its income, and franchise taxes imposed on it, by (A) the
jurisdiction under the laws of which such Bank or the Administrative Agent (as
the case may be) is organized or any political subdivision thereof, (B) in the
case of each Bank, the jurisdiction of such Bank’s Applicable Lending Office or
any political subdivision thereof or (C) any other jurisdiction (or any
political subdivision thereof) as a result of a present or former connection
between such Bank or the Administrative Agent and such other jurisdiction,
except to the extent that such connection would not have arisen but for entering
into the transactions contemplated hereby and (ii) U.S. federal withholding
taxes imposed under FATCA (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Non-Excluded Taxes”); provided that, if any Non-Excluded Taxes are required
to be deducted from or in respect of any sum payable hereunder or under any
other Loan Document, as determined in good faith by the applicable withholding
agent, (w) the sum payable by the applicable Loan Party shall be increased as
necessary so that after making all required deductions (including, without
limitation, deductions applicable to additional sums payable under this
Section 8.4) such Bank or the Administrative Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (x) the Borrower shall make or cause to be made such deductions, (y) the
Borrower shall pay or cause to be paid the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law and
(z) the Borrower shall furnish to the Administrative Agent, at its address
referred to in Section 9.1, the original or a certified copy of a receipt
evidencing payment thereof, as soon as practicable after such payment is made.

 

(b)           In addition, the Borrower agrees to pay any present or future
stamp or documentary, intangible, recording or filing taxes and any other excise
or property taxes, or

 

60

--------------------------------------------------------------------------------


 

charges or similar levies which arise from any payment made hereunder or under
any other Loan Document or from the execution or delivery of, or otherwise with
respect to, this Agreement or any other Loan Document (hereinafter referred to
as “Other Taxes”).

 

(c)           The Borrower agrees to indemnify each Bank and the Administrative
Agent for the full amount of Non-Excluded Taxes or Other Taxes (including,
without limitation, any Non-Excluded Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 8.4) payable or paid by
such Bank or the Administrative Agent (as the case may be) and any liability for
penalties and interest arising therefrom or with respect thereto whether or not
such Non-Excluded Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant taxation authority or other authority in accordance
with applicable law.  This indemnification shall be made within 15 days from the
date such Bank or the Administrative Agent (as the case may be) makes demand
therefor.

 

(d)           (i) Each Bank that is a United States person for U.S. federal
income tax purposes, on or prior to the date of its execution and delivery of a
Bank Addendum and on or prior to the date on which it becomes a Bank in the case
of each other Bank (and from time to time thereafter upon the reasonable request
of the Borrower or the Administrative Agent), shall provide the Borrower and the
Administrative Agent with two duly completed copies of Internal Revenue Service
Form W-9 or any successor form prescribed by the Internal Revenue Service and
shall provide the Borrower and the Administrative Agent with two further copies
of any such form on or before the date any such form or certification expires or
becomes obsolete and after the occurrence of any event requiring a change in the
most recent form previously delivered to the Borrower and the Administrative
Agent.  Each Bank that is not a United States person for U.S. federal income tax
purposes, on or prior to the date of its execution and delivery of a Bank
Addendum and on or prior to the date on which it becomes a Bank in the case of
each other Bank (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), shall provide the Borrower and the
Administrative Agent with two duly completed copies of an Internal Revenue
Service Form W-8BEN, W-8ECI, or W-81MY as applicable to such Bank, or any
successor form prescribed by the Internal Revenue Service, and shall provide the
Borrower and the Administrative Agent with two further copies of any such form
on or before the date that any such form expires or becomes obsolete and after
the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower and the Administrative Agent.  A Bank
that provides copies of the Internal Revenue Service Form W-8BEN and that is
legally entitled to claim the portfolio interest exemption pursuant to
Section 881(c) of the Code, shall further provide the Borrower and the
Administrative Agent with, together with such Internal Revenue Service
Form W-8BEN, a written confirmation of its entitlement to such exemption
substantially in the form of Exhibit J.  To the extent that it is legally
entitled to do so, a Bank shall properly claim that such Bank is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of, or eliminates, withholding tax on payments of interest
hereunder.  A Bank that is not a United States person and that grants a
participating interest in a Loan or Commitment to any other Person shall
provide, in addition to its own forms specified above, the Borrower and the
Administrative Agent with two duly completed copies of the Internal Revenue
Service form applicable to such other Person, each under the cover of an
Internal Revenue Service Form W-8IMY and a withholding statement prepared in the
manner prescribed by the Internal Revenue Service, or such other forms and/or

 

61

--------------------------------------------------------------------------------


 

certificates evidencing such Participant’s entitlement to any exemption from, or
reduction in the rate of U.S. withholding tax, and shall provide the Borrower
and the Administrative Agent with two further copies of any such forms and
statements on or before the date any such forms or statements expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form or statement previously delivered to the Borrower and the
Administrative Agent.  Each Bank that is not a United States person for U.S.
federal income tax purposes shall deliver to the Borrower and the Administrative
Agent any other form prescribed by applicable requirements of U.S. federal
income tax law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made. If a Bank fails to timely and properly provide or
update such forms or statements (unless such failure is due to a change in
treaty, law or regulation occurring subsequently to the time such Bank first
becomes a party to this Agreement)  or if the form or statement provided by a
Bank at the time such Bank first becomes a party to this Agreement indicates a
United States withholding tax rate in excess of zero, then backup withholding or
withholding tax resulting from the foregoing shall be considered excluded from
“Non-Excluded Taxes” as defined in Section 8.4(a), except to the extent that, in
the case of United States withholding tax, such Bank’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
applicable Loan Party with respect to such United States withholding tax. 
Notwithstanding any other provision of this paragraph (d)(i), no Bank shall be
required to deliver any form, statement, certificate or supplementary
documentation pursuant to this paragraph (d)(i) that such Bank is not legally
able to deliver.

 

(ii)         The Administrative Agent shall deliver two duly completed copies of
Internal Revenue Service Form W-8IMY certifying that it is a “U.S. branch” and
that the payments it receives for the account of others are not effectively
connected with the conduct of its trade or business in the United States and
that it is using such form as evidence of its agreement with the Borrower to be
treated as a U.S. person with respect to such payments.

 

(e)           Upon reasonable demand by, and at the expense of, the Borrower or
the Administrative Agent to any Bank, the Bank shall deliver to the Borrower and
the Administrative Agent, or to such government or taxing authority as the
Borrower or the Administrative Agent may reasonably direct, any form or document
that may be required or reasonably requested in writing in order to allow a
payment to be made hereunder or under any other Loan Document without any
deduction or withholding for or on account of any Non-Excluded Taxes or with
such deduction or withholding at a reduced rate (so long as the completion,
execution or submission of such form or document would not materially prejudice
the legal or commercial position of the party in receipt of such demand), with
any such form or document to be accurate and completed in a manner reasonably
satisfactory to the Borrower or the Administrative Agent making such demand and
to be executed and to be delivered with any reasonably required certification.

 

(f)            If a payment made to a Bank under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to the

 

62

--------------------------------------------------------------------------------


 

Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment.  Solely for purposes of this clause (f), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(g)           For any period with respect to which a Bank has failed to provide
the Borrower and the Administrative Agent with the appropriate form pursuant to
(and to the extent required by) paragraph (d)(i) (unless such failure is due to
a change in treaty, law or regulation occurring subsequent to the date on which
a form originally was required to be provided), such Bank shall not be entitled
to indemnification under Section 8.4(c) with respect to Non-Excluded Taxes
imposed by the United States, to the extent that such Non-Excluded Taxes would
not have been imposed but for such Bank’s failure to provide such form;
provided, however, that should a Bank, which is otherwise exempt from or subject
to a reduced rate of withholding tax, become subject to Non-Excluded Taxes
because of its failure to deliver a form required hereunder, the Borrower shall
take such steps as such Bank shall reasonably request to assist such Bank to
recover such taxes so long as the Borrower shall incur no cost or liability as a
result thereof.

 

(h)           If the Borrower is required to pay additional amounts to or for
the account of any Bank pursuant to this Section 8.4, then such Bank will, if
requested in writing by the Borrower, change the jurisdiction of its Applicable
Lending Office so as to eliminate or reduce any such additional payment which
may thereafter accrue if such change, in the reasonable judgment of such Bank,
is not otherwise disadvantageous to such Bank; provided, that nothing in this
Section 8.4(h) shall affect or postpone any of the obligations of the Borrower
or the rights of any Bank pursuant to this Section 8.4.

 

(i)            If at any time, any Bank has demanded compensation pursuant to
Section 8.3 or Section 8.4 or the obligation of such Bank to make Eurodollar
Loans has been suspended pursuant to Section 8.2, in any such case, the Borrower
shall have the right, upon five (5) Business Day’s notice to the Administrative
Agent to either (x) in accordance with Section 9.6 (c), cause an Assignee to
offer to purchase the Commitments of such Bank for an amount equal to such
Bank’s outstanding Loans plus accrued interest, fees and other amounts due to
such Bank, and to become a Bank hereunder, or to obtain the agreement of one or
more existing Banks to offer to purchase the Commitments of such Bank for such
amount, which offer such Bank is hereby required to accept, or (y) to repay in
full all Loans then outstanding of such Bank, together with interest and all
other amounts due thereon; provided that (i) any replacement of a Bank under
this paragraph does not conflict with any organizational or governing documents
of any Person and any law, treaty rule or regulation applicable to or binding
upon such Person or any of its property, (ii) prior to any replacement under
this paragraph, such Bank shall have taken no action under Section 8.4(h) so as
to eliminate the continued need for payments of amounts owing pursuant to
Section 8.3 or 8.4, (iii) the replacement financial institution shall be
reasonably satisfactory to the Administrative Agent,

 

63

--------------------------------------------------------------------------------


 

(iv) the replaced Bank shall be obligated to make such replacement in accordance
with the provisions of Section 9.6 (provided that the Borrower shall be
obligated to pay the registration and processing fee referred to therein),
(v) until such time as such replacement shall be consummated, the Borrower shall
pay all additional amounts (if any) required pursuant to Section 8.3 or 8.4, as
the case may be, and (vi) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Bank shall have against the replaced Bank.

 

(j)            Each Bank shall severally indemnify the Administrative Agent for
the full amount of any taxes, duties, levies, imposts, deductions, charges or
withholdings imposed by any taxation authority or other authority, that are
attributable to (i) such Bank (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Non-Excluded Taxes or
Other Taxes and without limiting the obligation of the Borrower to do so) or
(ii) such Bank’s failure to comply with the provisions of
Section 9.6(b) relating to the maintenance of a Participant Register and, in
either case, that are payable or paid by the Administrative Agent, together with
all interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith.  A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent manifest error.  Each
Bank hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Bank under any Loan Document or otherwise
payable by the Administrative Agent to the Bank from any other source against
any amount due to the Administrative Agent under this paragraph (j).

 

(k)           Each party’s obligations under this Section 8.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

 

Section 8.5.           Base Rate Loans Substituted for Affected Eurodollar
Loans. If (i) the obligation of any Bank to make Eurodollar Loans has been
suspended pursuant to Section 8.2 or (ii) any Bank has demanded compensation
under Section 8.3 or Section 8.4 with respect to its Eurodollar Loans and the
Borrower shall, by at least five Business Days’ prior notice to such Bank
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Bank, then, unless and until such Bank notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist:

 

(a)           the Borrower shall be deemed to have delivered a Notice of
Interest Rate Election with respect to such affected Eurodollar Loans and
thereafter all Loans which would otherwise be continued or converted by such
Bank to the Borrower as Eurodollar Loans shall be made instead as Base Rate
Loans; and

 

(b)           after each of its Eurodollar Loans has been repaid, all payments
of principal which would otherwise be applied to repay such Eurodollar Loans
shall be applied to repay its Base Rate Loans instead; and

 

64

--------------------------------------------------------------------------------


 

(c)           the Borrower will not be required to make any payment which would
otherwise be required by Section 2.14 with respect to such Eurodollar Loans
converted to Base Rate Loans pursuant to clause (a) above.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1.           Notices. All notices, requests and other communications
to any party hereunder shall be in writing (including bank wire, facsimile
transmission followed by telephonic confirmation or similar writing) and shall
be given to such party:  (x) in the case of the Borrower and the Administrative
Agent, at its address or facsimile number set forth on Exhibit K attached hereto
with duplicate copies thereof, in the case of the Borrower, to the Borrower, at
its address set forth on the signature page hereof, to its General Counsel and
Chief Financial Officer, (y) in the case of any Bank, at its address or
facsimile number set forth in its Administrative Questionnaire or (z) in the
case of any party, such other address or facsimile number and/or email address
as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Borrower.  Each such notice, request or other
communication shall be effective (i) if given by telex or facsimile
transmission, when such facsimile is transmitted to the facsimile number
specified in this Section and the appropriate answerback or facsimile
confirmation is received, and if not received during the recipient’s normal
business hours, shall be deemed received at the opening of its next Business
Day, (ii) if given by certified registered mail, return receipt requested, with
first class postage prepaid, addressed as aforesaid, upon receipt or refusal to
accept delivery, (iii) if given by a nationally recognized overnight carrier, 24
hours after such communication is deposited with such carrier with postage
prepaid for next day delivery, or (iv) if given by any other means, when
delivered at the address specified in this Section 9.1; provided that notices to
the Administrative Agent under Article II or Article VIII shall not be effective
until actually received.

 

Section 9.2.           No Waivers. No failure or delay by the Administrative
Agent or any Bank in exercising any right, power or privilege hereunder or under
any Note shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 9.3.           Expenses; Indemnification.

 

(a)           The Borrower shall pay within thirty (30) days after written
notice from the Administrative Agent or the Arranger, (i) all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, reasonable and documented fees and disbursements of special counsel
Simpson Thacher & Bartlett LLP ) or the Arranger, as applicable, in connection
with any waiver or consent hereunder or any amendment hereof or any Default or
alleged Default hereunder, (ii) all reasonable and documented fees and
disbursements of special counsel in connection with the syndication of the
Loans, and (iii) if an Event of Default occurs, all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Arranger and each Bank,
including, without limitation, reasonable and invoiced fees

 

65

--------------------------------------------------------------------------------


 

and disbursements of counsel for the Administrative Agent, the Arranger and each
of the Banks, in connection with the enforcement of the Loan Documents and the
instruments referred to therein and such Event of Default and collection,
bankruptcy, insolvency and other enforcement proceedings resulting therefrom
(provided, however, that the attorneys’ fees and disbursements for which the
Borrower is obligated under this subsection (a)(iii) shall be limited to the
reasonable and invoiced non-duplicative fees and disbursements of (A) counsel
for the Administrative Agent, (B) counsel for the Arranger as a group and
(C) counsel for all of the Banks as a group; and provided, further, that all
other costs and expenses for which the Borrower is obligated under this
subsection (a)(iii) shall be limited to the reasonable and invoiced
non-duplicative costs and expenses of the Administrative Agent). For purposes of
this subsection (a)(iii), (1) counsel for the Administrative Agent shall mean a
single outside law firm representing the Administrative Agent, (2) counsel for
the Arranger shall mean a single outside law firm representing the Arranger as a
group (which law firm may or may not be the same law firm representing the
Administrative Agent) and (3) counsel for all of the Banks as a group shall mean
a single outside law firm representing such Banks as a group (which law firm may
or may not be the same law firm representing the Administrative Agent).

 

(b)           The Borrower agrees to indemnify each Agent and each Bank, their
respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding that may at any
time (including, without limitation, at any time following the payment of the
Obligations) be asserted against any Indemnitee, as a result of, or arising out
of, or in any way related to or by reason of, (i) any of the transactions
contemplated by the Loan Documents or the execution, delivery or performance of
any Loan Document, (ii) any violation by the Borrower or the Environmental
Affiliates of any applicable Environmental Law, (iii) any Environmental Claim
arising out of the management, use, control, ownership or operation of property
or assets by the Borrower or any of the Environmental Affiliates, including,
without limitation, all on-site and off-site activities of the Borrower or any
Environmental Affiliate involving Materials of Environmental Concern, (iv) the
breach of any environmental representation or warranty set forth herein, but
excluding those liabilities, losses, damages, costs and expenses (a) for which
such Indemnitee has been compensated pursuant to the terms of this Agreement or
that are excluded under Section 8.3, (b) incurred solely by reason of the gross
negligence or willful misconduct of such Indemnitee as determined by a final
judgment of a court of competent jurisdiction, (c) arising from any violation of
Environmental Law relating to a Property, which violation is caused by the act
or omission of such Indemnitee after such Indemnitee takes possession of such
Property or (d) owing by such Indemnitee to any third party based upon
contractual obligations of such Indemnitee owing to such third party which are
not expressly set forth in the Loan Documents. In addition, the indemnification
set forth in this Section 9.3(b) in favor of any director, officer, agent or
employee of any Agent or any Bank shall be solely in their respective capacities
as such director, officer, agent or employee. The Borrower’s obligations under
this Section 9.3 shall survive the termination of this Agreement and the payment
of the Obligations. Without limitation of the other provisions of this
Section 9.3, the Borrower shall indemnify and hold each of the Agents and the
Banks free and harmless from and against all loss, costs (including reasonable
and documented attorneys’ fees and

 

66

--------------------------------------------------------------------------------


 

expenses), expenses, taxes, and damages (including consequential damages) that
the Agents and the Banks may suffer or incur by reason of the investigation,
defense and settlement of claims and in obtaining any prohibited transaction
exemption under ERISA or the Code necessary in the Administrative Agent’s
reasonable judgment by reason of the inaccuracy of the representations and
warranties, or a breach of the provisions, set forth in Section 4.6(b).  In the
case of an investigation, litigation or proceeding to which the indemnity in
this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of the
Borrower’s equity holders or creditors, an Indemnitee or any other Person,
whether or not an Indemnitee is otherwise a party thereto.

 

Section 9.4.           Sharing of Set-Offs. In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Bank is hereby authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to the
Borrower or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special, time or demand, provisional or final) and any other indebtedness at any
time held or owing by such Bank (including, without limitation, by branches,
agencies and Affiliates of such Bank wherever located) to or for the credit or
the account of the Borrower against and on account of the Obligations of the
Borrower then due and payable to such Bank under this Agreement or under any of
the other Loan Documents, including, without limitation, all interests in
Obligations purchased by such Bank.  Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made by it, which is greater than the proportion received by any
other Bank with respect to such due amount, the Bank receiving such
proportionately greater payment shall purchase such participations in the Loans
made by the other Banks, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Loans made by the Banks shall be shared by the Banks pro rata; provided that
nothing in this Section 9.4 shall impair the right of any Bank to exercise any
right of set-off or counterclaim it may have to any deposits not received in
connection with the Loans and to apply the amount subject to such exercise to
the payment of indebtedness of the Borrower other than its indebtedness under
the Loans.  The Borrower agrees, to the fullest extent it may effectively do so
under applicable law, that any holder of a participation in a Loan, whether or
not acquired pursuant to the foregoing arrangements, may exercise rights of
set-off or counterclaim and other rights with respect to such participation as
fully as if such holder of a participation were a direct creditor of the
Borrower in the amount of such participation. Notwithstanding anything to the
contrary contained herein, any Bank may, by separate agreement with the
Borrower, waive its right to set off contained herein or granted by law and any
such written waiver shall be effective against such Bank under this Section 9.4.

 

Section 9.5.           Amendments and Waivers.  (a)  Any provision of this
Agreement or the Notes or other Loan Documents may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed by the Borrower
and the Required Banks (and, if the rights or duties of the Administrative Agent
in its capacity as the Administrative Agent are affected thereby, by the
Administrative Agent); provided that no amendment or waiver with respect to this
Agreement, the Notes or any other Loan Document shall, unless signed by each
Bank directly affected thereby, (i) reduce the principal of or rate of interest
on any Loan or

 

67

--------------------------------------------------------------------------------


 

any fees hereunder, (ii) postpone, whether through forbearance or otherwise, the
date fixed for any payment of principal of or interest on any Loan or any fees
hereunder, (iii) reduce the percentage specified in the definition of “Required
Banks” or otherwise change the aggregate unpaid principal amount of the Loans,
or the number of Banks, which shall be required for the Banks or any of them to
take any action under this Section 9.5 or any other provision of this Agreement
or any Collateral Document, (iv) release all or a substantial portion of the
Guarantors under the Guarantees (except as expressly permitted by the Guarantees
or this Agreement) or release all or a substantial portion of the Collateral
under the Collateral Documents (except as expressly permitted by the Collateral
Documents or this Agreement), (v) modify the provisions of this Section 9.5,
(vi) subject any Bank to any additional obligation hereunder,(vii) amend, modify
or waive the definition of “Pro Rata Share” or any other provision that provides
for the ratable or pro rata nature of disbursements by or payments to Banks, or
(viii) amend, modify or waive any provision of Section 2.10 and Section 2.11;
provided that, amendments of the types described in clauses (vii) and (viii) of
this Section 9.5 may be entered into with the written consent of Required Banks
in connection with a transaction to add one or more additional tranches of term
loans to repay the Loans of such consenting Banks in order to extend the
maturity date of such Loans, so long as the modifications to Section 2.10 and
Section 2.11 are only applicable to such consenting Banks.

 

(b)           The Administrative Agent may, but shall have no obligation to,
with the concurrence of any Bank, execute amendments, modifications, waivers or
consents on behalf of such Bank.  Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. 
No notice to or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.  Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 9.5 shall be binding upon each Bank at
the time outstanding, each future Bank and, if signed by a Loan Party, on such
Loan Party.

 

Section 9.6.           Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, except that (i) the Borrower may not assign or otherwise
transfer any of its rights under this Agreement or the other Loan Documents
without the prior written consent of all Banks and the Administrative Agent and
(ii) a Bank may not assign or otherwise transfer any of its interest under this
Agreement except as permitted in subsection (b) and (c) of this Section 9.6.

 

(b)           Prior to the occurrence of an Event of Default, any Bank may at
any time, grant to a then existing Bank or any Affiliate thereof, one or more
banks, finance companies, insurance companies or other financial institutions or
trusts (a “Participant”) participating interests in any or all of its Loans.
After the occurrence and during the continuance of an Event of Default, any Bank
may at any time grant to any Person in any amount (also a “Participant”),
participating interests in any or all of its Loans.  Any participation made
during the continuation of an Event of Default shall not be affected by the
subsequent cure of such Event of Default. In the event of any such grant by a
Bank of a participating interest to a Participant, whether or not upon notice to
the Borrower and the Administrative Agent, such Bank shall remain responsible
for the performance of its

 

68

--------------------------------------------------------------------------------


 

obligations hereunder, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement.  Any agreement pursuant to
which any Bank may grant such a participating interest shall provide that such
Bank shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such participation agreement may provide that
such Bank will not agree to any modification, amendment or waiver of this
Agreement described in clause (i), (ii), or (iii) of Section 9.5(a) without the
consent of the Participant.  The Borrower agrees that each Participant shall, to
the extent provided in its participation agreement, be entitled to the benefits
of Article VIII with respect to its participating interest (it being understood
that the documentation required under Section 8.4(d) shall be delivered to the
participating Bank) to the same extent as if it were a Bank and had acquired its
interest by assignment pursuant to paragraph (c) of this Section 9.6; provided
that such Participant (i) agrees to be subject to the provisions of Section 8.3
and Section 8.4 as if it were an assignee under paragraph (c) of this
Section and (ii) shall not be entitled to receive any greater payment under
Section 8.3 or Section 8.4, with respect to any participation, than its
participating Bank would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from an adoption of or any
change in any requirement, interpretation or application of law or compliance by
any Bank with any request or directive (whether or not having the force of law)
from any central bank or relevant authority made subsequent to the date hereof
that occurs after the Participant acquired the applicable participation.  Each
Bank that grants participating interests in any or all of its Loans, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register on which it enters the name and address of each Participant and
principal amount of the Loan and interest owing to each Participant (the
“Participant Register”); provided that no Bank shall have any obligations to
disclose all or any portion of the Participant Register to any Person, except to
the extent that such disclosure is necessary to establish that such Loan is in
registered form under Section 5f. 103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, and
the Borrower, the Administrative Agent and the Banks shall treat each Person
whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

 

(c)           (i) Subject to the conditions set forth in paragraph
(c)(ii) below, any Bank may assign to one or more assignees (including without
limitation, subject to Section 2.13, the Borrower) (each, an “Assignee”), other
than a natural person, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Loans at the time owing to it) with
the prior written consent of:

 

(A)          the Borrower (such consent not to be unreasonably withheld and
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof), provided that no consent of the Borrower shall be required for an
assignment to a Bank, an affiliate of a Bank, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
Person; and

 

69

--------------------------------------------------------------------------------


 

(B)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Loan to a Bank, an affiliate of a Bank, an Approved Fund or an assignment
to the Borrower as contemplated by Section 2.13.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Bank, an affiliate of a
Bank or an Approved Fund or an assignment of the entire remaining amount of the
assigning Bank’s Loans, the amount of the Loans of the assigning Bank subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 (which shall be calculated as necessary to include
any concurrent assignments by the assignor to an affiliate, or an Approved Fund,
of the assignee) unless each of the Borrower and the Administrative Agent
otherwise consents, provided that (1) no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Bank and its affiliates or
Approved Funds, if any;

 

(B)          (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (other than in the case of an assignment to the
Borrower as contemplated by Section 2.13) and (2) the assigning Bank shall have
paid in full any amounts owing by it to the Administrative Agent; and

 

(C)          the Assignee, if it shall not be a Bank, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Bank, (b) an
affiliate of a Bank or (c) an entity or an affiliate of an entity that
administers or manages a Bank.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (c)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Bank under this Agreement, and the assigning
Bank thereunder shall, to the extent of the interest assigned by such Assignment
and Assumption, be released from its obligations under this Agreement (and, in
the case of an Assignment and Assumption covering all of the assigning Bank’s
rights and obligations under this Agreement, such Bank shall cease to be a party
hereto but shall continue to

 

70

--------------------------------------------------------------------------------


 

be entitled to the benefits of Sections 8.3, 8.4 and 9.3).  Any assignment or
transfer by a Bank of rights or obligations under this Agreement that does not
comply with this Section 9.6 shall be treated for purposes of this Agreement as
a sale by such Bank of a participation in such rights and obligations in
accordance with paragraph (b) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower and permitting access thereto to the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks and each of their Assignees, and principal amount of the
Loans and interest owing to, each Bank pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Banks shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Bank and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Bank
hereunder), the processing and recordation fee referred to in
paragraph (c)(ii)(B) of this Section and any written consent to such assignment
required by paragraph (c)(i) of this Section, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(d)           Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Note to a Federal Reserve Bank. No such assignment
shall release the transferor Bank from its obligations hereunder.

 

(e)           No Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.3 or
Section 8.4 than such Bank would have been entitled to receive with respect to
the rights transferred, unless such transfer is made (i) with the Borrower’s
prior written consent, (ii) by reason of the provisions of Section 8.2,
Section 8.3 or Section 8.4 requiring such Bank to designate a different
Applicable Lending Office under certain circumstances or (iii) at a time when
the circumstances giving rise to such greater payment did not exist.

 

Section 9.7.           Governing Law; Submission to Jurisdiction; Judgment
Currency. (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(b)           Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, in each case,
which are located in New York County, and, by execution and delivery of this
Agreement, the Borrower hereby accepts for itself and in respect

 

71

--------------------------------------------------------------------------------


 

of its property, generally and unconditionally, the exclusive jurisdiction of
the aforesaid courts and appellate courts from any thereof.  The Borrower
irrevocably consents, for itself, to the service of process out of any of the
aforementioned courts in any such action or proceeding by the hand delivery, or
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Borrower at its address for notice as provided under Section 9.1 hereof. 
The Borrower hereby, for itself, irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.  Nothing herein shall affect the right of the Administrative
Agent to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Borrower in any other jurisdiction.

 

(c)           If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so
under applicable law, that the rate of exchange used shall be the spot rate at
which in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.

 

(d)           The parties agree, to the fullest extent that they may effectively
do so under applicable law, that the obligations of the Borrower to make
payments in any currency of the principal of and interest on the Loans of the
Borrower and any other amounts due from the Borrower hereunder to the
Administrative Agent as provided herein (i) shall not be discharged or satisfied
by any tender, or any recovery pursuant to any judgment (whether or not entered
in accordance with Section 9.7(c)), in any currency other than the relevant
currency, except to the extent that such tender or recovery shall result in the
actual receipt by the Administrative Agent at its relevant office on behalf of
the Banks of the full amount of the relevant currency expressed to be payable in
respect of the principal of and interest on the Loans and all other amounts due
hereunder (it being assumed for purposes of this clause (i) that the
Administrative Agent will convert any amount tendered or recovered into the
relevant currency on the date of such tender or recovery), (ii) shall be
enforceable as an alternative or additional cause of action for the purpose of
recovering in the relevant currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the relevant currency so
expressed to be payable and (iii) shall not be affected by an unrelated judgment
being obtained for any other sum due under this Agreement.

 

Section 9.8.           Counterparts; Integration; Effectiveness. This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative

 

72

--------------------------------------------------------------------------------


 

Agent in form satisfactory to it of telegraphic, telex or other written
confirmation from such party of execution of a counterpart hereof by such
party).

 

Section 9.9.           WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENTS
AND THE BANKS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 9.10.         Survival. All indemnities set forth herein shall survive
the execution and delivery of this Agreement and the other Loan Documents and
the making and repayment of the Loans hereunder.

 

Section 9.11.         Domicile of Loans. Subject to the provisions of
Article VIII, each Bank may transfer and carry its Loans at, to or for the
account of any domestic or foreign branch office, subsidiary or affiliate of
such Bank.

 

Section 9.12.         Limitation of Liability. No claim may be made by the
Borrower or any other Person acting by or through the Borrower against the
Administrative Agent, the Documentation Agent, the Syndication Agent or any Bank
or the affiliates, directors, officers, employees, attorneys or agent of any of
them for any punitive, consequential, special or exemplary damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement or by the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and the Borrower hereby waives, releases and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

 

Section 9.13.         Recourse Obligation. This Agreement and the Obligations
hereunder are fully recourse to the Borrower and each Guarantor. 
Notwithstanding the foregoing, no recourse under or upon any obligation,
covenant, or agreement contained in this Agreement shall be had against any
officer, director, shareholder or employee of the Borrower or of any Guarantor
except in the event of fraud or misappropriation of funds on the part of such
officer, director, shareholder or employee.

 

Section 9.14.         Confidentiality. Each of the Agents and the Banks
understands that some of the information furnished to it pursuant to this
Agreement and the other Loan Documents may be received by it prior to the time
that such information shall have been made public, and each of the Agents and
the Banks hereby agrees that it will keep all Information (as defined below)
received by it confidential except that each Agent and each Bank shall be
permitted to disclose Information (i) only to such of its officers, directors,
employees, agents, auditors, Affiliates and buyers as need to know such
information in connection with this Agreement or any other Loan Document and who
will be advised of the confidential nature of such Information; (ii) to any
other party to this Agreement; (iii) to a proposed Assignee or Participant in
accordance with Section 9.6 hereof or to a counterparty or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations hereunder, provided such Person agrees in
writing to keep such Information confidential on terms substantially similar to
this Section 9.14; (iv) to the extent required by

 

73

--------------------------------------------------------------------------------


 

applicable law and regulations or by any subpoena or other legal process; (v) to
the extent requested by any bank regulatory authority or other regulatory
authority or self-regulatory organization; (vi) to the extent such information
becomes publicly available other than as a result of a breach of this Agreement;
(vii) to the extent the Borrower shall have consented to such disclosure or
(viii) in connection with any legal or other enforcement proceeding in
connection with any Loan Document or any of the transaction contemplated
thereby. For the purposes of this Section, “Information” means all information
received from the Borrower or its respective officers, directors, employees,
agents, auditors, lawyers and Affiliates relating to the Borrower or any of its
Subsidiaries or Affiliates (including Investment Affiliates) or any of their
respective businesses other than information that is generally available to the
public.  In the event of any required disclosure of Information, any Person
required to maintain the confidentiality of such Information as provided in this
Section 9.14 agrees to use reasonable efforts to inform the Borrower as promptly
as practicable of the circumstances and the Information required to be disclosed
to the extent not prohibited by applicable law.

 

Section 9.15.         USA Patriot Act. Each Bank hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Bank to identify the Borrower in accordance with the
Patriot Act.

 

Section 9.16.         Acknowledgements.  The Borrower hereby (a) acknowledges
that (i) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and that the Loan Parties have consulted their own
accounting, regulatory and tax advisors to the extent the Loan Parties have
deemed appropriate in the negotiation, execution and delivery of this Agreement
and the other Loan Documents; (ii) none of the Agents or any Bank has any
fiduciary, advisory or agency relationship with or duty to the Borrower arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Agents and Banks, on one hand, and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; (iii) no joint venture is created hereby or by the other
Loan Documents or otherwise exists by virtue of the transactions contemplated
hereby among the Banks or among the Borrower or any other Loan Parties and the
Banks; (iv) the Agents and the Banks on the one hand, and the Loan Parties, on
the other hand, have an arm’s length business relationship that does not
directly or indirectly give rise to, nor do the Loan Parties rely on, any
fiduciary duty to the Loan Parties or their affiliates on the part of the Agents
or the Banks; (v) each Agent and Bank has been, is, and will be acting solely as
a principal and, except as otherwise expressly agreed in writing by it and the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Loan Parties, any of their affiliates or any other
Person; (vi) none of the Agents or Banks has any obligation to the Loan Parties
or their affiliates with respect to the transactions contemplated by this
Agreement or the other Loan Documents except those obligations expressly set
forth herein or therein or in any other express writing executed and delivered
by such Agent or Bank and the Loan Parties or any such affiliate; and (vii) the
Loan Parties are capable of evaluating and understanding, and the Loan Parties
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Loan Documents; and (b) waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the

 

74

--------------------------------------------------------------------------------


 

Administrative Agent or any other Agent with Bank with respect to any breach or
alleged breach of agency or fiduciary duty.

 

Section 9.17.         Releases of Guarantees and Liens.

 

(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Bank (without requirement of notice to or consent of any Bank
except as expressly required by Section 9.5) to take any action requested by the
Borrower or any Guarantor having the effect of releasing any Collateral or any
Guarantor from its guarantee obligations (i) to the extent necessary to permit
consummation of any transaction permitted by any Loan Document or that has been
consented to in accordance with Section 9.5 or (ii) under the circumstances
described in paragraph (b) below.

 

(b)           At such time as the Loans and the other Obligations under the Loan
Documents shall have been paid in full, the Collateral shall be released from
the Liens created by the Collateral Documents, and the Collateral Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Collateral Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.

 

(c)           Notwithstanding anything herein to the contrary, the parties
hereto acknowledge that the Excluded Assets do not constitute Collateral and may
be transferred to the Borrower or any of its Subsidiaries (and shall be
transferred together with all related liabilities and obligations) and such
transfers shall be permitted hereunder, provided that such Excluded Assets shall
otherwise be subject to the covenants of this Agreement once transferred.

 

[remainder of page intentionally left blank; signature pages follow]

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

iSTAR FINANCIAL INC., a Maryland corporation, as the Borrower

 

 

 

By:

 

 

 

/s/ Michelle M. Mackay

 

 

Name: Michelle M. Mackay

 

 

Title:   Executive Vice President

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent and a Bank

 

 

 

By:

 

 

 

/s/ Kimberly Turner

 

 

Name: Kimberly Turner

 

 

Title:   Executive Director

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARLCLAYS BANK PLC,
as Syndication Agent

 

 

 

By:

 

 

 

/s/ Craig Malloy

 

 

Name: Craig Malloy

 

 

Title:   Director

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent and a Bank

 

 

 

By:

 

 

 

/s/ Douglas Ingram

 

 

Name: Douglas Ingram

 

 

Title:   Managing Director

 

[Credit Agreement]

 

--------------------------------------------------------------------------------